Exhibit 10.40

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SUPPLY AND DISTRIBUTION AGREEMENT

among

GLAXO GROUP LIMITED,

GLAXO WELLCOME MANUFACTURING PTE LIMITED

and

PAR PHARMACEUTICAL, INC.

November 10, 2006



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SUPPLY AND DISTRIBUTION AGREEMENT

Table of Contents

 

Article I - Definitions

   2

Article II – Effective Date

   8

Article III - Payments

   8

Article IV – Supply

   12

Article V - Representations, Warranties and Covenants

   21

Article VI - Intellectual Property and Confidential Information

   26

Article VII - Term And Termination

   29

Article VIII - Indemnification, Insurance and Dispute Resolution

   31

Article IX - Miscellaneous

   35



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SUPPLY AND DISTRIBUTION AGREEMENT

Table of Exhibits, Schedules and Appendices

 

Schedule 3.4(a)

   GSK Supplied Product Supply Price

Schedule 3.4(c)

   Form of Trading Services Agreement

Schedule 4.2(b)

   Form of Quality Agreement

Schedule 4.2(b)(iii)

   GSK Supplied Product and its Specifications

Schedule 4.2(c)

   GSK Supplied Product and Initial PAR Estimate

Schedule 4.2(d)

   Initial Quantity

Schedule 4.4

   Form of Pharmacovigilance Agreement

Schedule 6.3

   Press Release



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SUPPLY AND DISTRIBUTION AGREEMENT

PREAMBLE

This SUPPLY AND DISTRIBUTION AGREEMENT dated as of the 10th day of November,
2006 (the “Execution Date”) by and among Glaxo Group Limited, a company
incorporated in England and Wales, having its registered office at Glaxo
Wellcome House, Berkeley Avenue, Greenford, Middlesex, England UB6 0NN, and
Glaxo Wellcome Manufacturing PTE Limited, having its registered office at 1
Pioneer Sector 1, Jurong, Singapore 628413 (collectively, “GSK”), and PAR
Pharmaceutical Companies, Inc., a Delaware corporation having its office at 300
Tice Boulevard, 3rd Floor, Woodcliff Lake, NJ 07677 (“PAR”). PAR and GSK are
sometimes collectively referred to herein as the “Parties” and separately as a
“Party.”

WHEREAS, GSK and Spectrum Pharmaceuticals, Inc. (“Spectrum”) entered into that
certain Settlement Agreement (as that term is hereinafter defined) on
November 10, 2006;

WHEREAS, pursuant to such Settlement Agreement, GSK and Spectrum have agreed to
enter into this Agreement under which GSK (or its Affiliate) has agreed to
supply GSK Supplied Products (as that term is hereinafter defined) to Spectrum
for distribution in the Territory (as that term is hereinafter defined) upon the
terms and conditions set forth herein;

WHEREAS, pursuant to a certain Development and Marketing Agreement dated
February 22, 2006 (as amended), by and between Spectrum and PAR (the “Marketing
Agreement”), Spectrum has granted PAR a license to market, promote, distribute
and sell certain pharmaceutical products on behalf of Spectrum in the United
States, its territories, possessions, protectorates and the Commonwealth of
Puerto Rico, and under such Marketing Agreement, PAR is responsible for entering
into any commercial supply agreement that is necessary to allow PAR to obtain
adequate quantities of such pharmaceutical products;

WHEREAS, in order to fulfill its obligations under the Marketing Agreement PAR
and its Affiliates desire to exclusively purchase certain GSK Supplied Products
for resale to its (or their) distributors and other customers for ultimate sale
to consumers in the Territory, and GSK (or its Affiliate) desires to manufacture
and supply the GSK Supplied Products to PAR and its Affiliates in such Territory
subject to the terms and conditions set forth in this Agreement; and

WHEREAS, PAR and Spectrum acknowledge and agree that PAR shall enter into this
Agreement on behalf of Spectrum pursuant to the terms and conditions of the
Settlement Agreement, and that PAR shall purchase the GSK Supplied Products and
market, promote, distribute and sell such GSK Supplied Products in the Territory
subject to the respective rights and obligations of PAR and Spectrum set forth
in the Marketing Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
stipulations set forth herein, the receipt and legal sufficiency of which are
hereby mutually acknowledged, the Parties hereby agree as follows:

 

1



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

ARTICLE I - DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms, whether
used in the singular or plural, shall have the following meanings:

“A Rated” shall mean that the product in question has been assigned an “A”
rating signifying that the FDA has classified the product as “therapeutically
equivalent” to the particular product in question, applying the definition of
“therapeutically equivalent” set forth in the preface to the current edition of
the then current FDA publication “Approved Drug Products With Therapeutic
Equivalence Evaluations”.

“Affiliate” shall mean any Person which controls, is controlled by, or is under
common control with the applicable Person. For purposes of this definition,
“control” shall mean: (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) entitled to vote for the election of directors, or
otherwise having the power to control or direct the affairs of such Person; and
(b) in the case of non-corporate entities, direct or indirect ownership of at
least 50% of the equity interest or the power to direct the management and
policies of such noncorporate entities.

“Agreement” shall mean this Supply and Distribution Agreement including all
exhibits, schedules and appendices attached hereto.

“ANDA” shall mean an Abbreviated New Drug Application as defined in the U.S.
Federal Food, Drug, and Cosmetic Act and all applicable regulations promulgated
thereunder.

“Applicable Law” shall mean all applicable provisions of all statutes (including
the Federal Food, Drug and Cosmetic Act), laws, rules, regulations,
administrative codes, ordinances, decrees, orders, decisions, guidance documents
(including FDA guidance documents), injunctions, awards, judgments, and permits
and licenses of or from governmental authorities relating to the use, marketing
or regulation of the subject item.

“Auditor” shall have the meaning set forth in Section 3.9.

“Business Day” shall mean any day other than a day which is a Saturday, a Sunday
or federal bank or federal government holiday in the United States or the UK.

“cGMP” shall mean the then-current good manufacturing practices of the FDA, as
set forth in 21 C.F.R. Parts 210 and 211 and all applicable rules, regulations,
guides and guidances.

“Calendar Quarter” shall mean each of the three (3) month periods during a
calendar year starting on the first of January, April, July and October.

“Claim” shall have the meaning set forth in Section 8.1(c)(i).

“COGS Auditor” shall have the meaning set forth in Section 7.2(e)(ii).

“Commercially Reasonable Efforts” shall mean with respect to a Party, efforts
and diligence in accordance with business matters in the pharmaceutical industry
that are of high importance to the Party and which are consistent with the
subject Party’s reasonable and sound business and legal judgment.

 

2



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

“Confidential Information” shall mean any and all confidential information
regarding, related to, or associated with this Agreement as may be provided by
one Party to the other including (a) the GSK Supplied Product or the Net Sales
Split Reports (and all information contained therein), that is disclosed by the
Disclosing Party to the Recipient, or (b) this Agreement (including the terms
and conditions hereof). Provided, however, that Confidential Information shall
not include information which (i) at the time of disclosure is in the public
domain, (ii) after disclosure becomes part of the public domain, except through
breach of this Agreement, (iii) the Recipient can demonstrate by reasonable
proof was in its possession prior to the time of disclosure by the Disclosing
Party hereunder, and was not acquired directly or indirectly from the Disclosing
Party, (iv) becomes available to Recipient free of an obligation of
confidentiality from a Third Party who did not acquire such information directly
or indirectly from the Disclosing Party and who is not otherwise prohibited from
disclosing such information, or (v) is independently developed by the Recipient
without reference to Confidential Information disclosed by the Disclosing Party.

“Cost of Goods” shall mean [* * *] the applicable GSK Supplied Product in
finished dosage form labeled and packaged for use by the ultimate consumer,
including, without limitation, [* * *] calculated in accordance with U.S.
generally accepted accounting principles (“U.S. GAAP”) applied in a consistent
manner. GSK’s methods for allocating [* * *] shall also be consistent with GSK’s
then current practices with respect to GSK products which have similar
requirements to the applicable GSK Supplied Product regarding [* * *] in
finished dosage form.

“Disclosing Party” shall have the meaning set forth in Section 6.2(a).

“Diverted Product Net Sales Split” shall have the meaning set forth in
Section 3.1(b).

“Effective Date” shall have the meaning set forth in Section 2.1.

“Execution Date” shall be the date upon which this Agreement shall be mutually
executed by authorized representatives of each Party, which date shall be that
which is set forth in the Preamble.

“FDA” shall mean the U.S. Food and Drug Administration, or any successor agency
thereto.

“Forecast” shall have the meaning set forth in Section 4.2(c)(i).

“Generic Equivalent” shall mean the prescription Sumatriptan injection in the
[* * *] presentation for human use that is supplied or manufactured by or for
GSK (or its Affiliates) under a GSK owned or controlled NDA for sale in the
United States as a generic equivalent to GSK’s Imitrex® (Sumatriptan) injection
in the [* * *] presentation. For the avoidance of doubt, Generic Equivalents
shall not include any product marketed and sold under GSK’s Imitrex® trademark.

“Generic Injection Product” shall mean the generic form of the prescription
Sumatriptan injection [* * *] for use in humans as further detailed in the
applicable Specifications set forth in Schedule 4.2(b)(iii). For the avoidance
of doubt, Generic Injection Product shall not include the [* * *] presentation
or any other forms, formulations, dosages or presentations of Product, whether
branded or generic; and for the further avoidance of doubt, Generic Injection
Product shall not include any other forms, formulations dosages or
presentations, whether branded or generic, of GSK’s Imitrex® products or other
products sold under other GSK owned or controlled trademarks.

 

3



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

“Generic [* * *] Product” shall mean the generic form of the prescription
Sumatriptan injection in [* * *] presentation for use in humans as further
detailed in the applicable Specifications set forth in Schedule 4.2(b). For the
avoidance of doubt, Generic [* * *] Product shall not include the [* * *]
presentation (subject to Section 4.1(d)) or any other forms, formulations,
dosages or presentations of Product, whether branded or generic; and for the
further avoidance of doubt, Generic [* * *] Product shall not include any other
forms, formulations dosages or presentations, whether branded or generic, of
GSK’s Imitrex® products or other products sold under other GSK owned or
controlled trademarks. Sumatriptan

“Generic Injection Net Sales Split” shall have the meaning set forth in
Section 3.1.

“GSK” shall have the meaning set forth in the Preamble.

“GSK Claim” shall have the meaning set forth in Section 8.1(b).

“GSK Losses” shall have the meaning set forth in Section 8.1(b).

“GSK Party” shall have the meaning set forth in Section 8.1(b).

“GSK Supplied Product” shall mean the Generic Injection Product and the Generic
[* * *] Product for human use supplied to PAR (and its Affiliates) by GSK (and
its Affiliates) pursuant to the provisions of this Agreement. For the avoidance
of doubt, GSK Supplied Product shall not include any other forms, formulations,
dosages or presentations of Product, whether branded or generic, including any
other forms, formulations, dosages or presentations, whether branded or generic,
of Imitrex® except that it may include the [* * *] presentation as provided in
Section 4.1(d).

“Initial Quantity” shall have the meaning set forth in Section 4.2(d)(i).

“Launch Date” shall mean shall mean [***]

“Labels or Labeling” shall mean all labels and other written, printed or graphic
matter upon (a) the GSK Supplied Product or any container, carton or wrapper or
other packaging utilized with the GSK Supplied Product or (b) any written
material accompanying the GSK Supplied Product, including, without limitation,
package inserts or outserts or medical information guides.

“NDA” shall mean a New Drug Application as defined in the U.S. Federal Food,
Drug, and Cosmetic Act and all applicable regulations promulgated thereunder.

“NDC” shall mean a National Drug Code.

“Net Sales” shall mean the aggregate gross sales (“Gross Sales”) amount invoiced
for GSK Supplied Product by PAR (and its Affiliates) to its (or their)
distributors and customers (for purposes of this definition, collectively,
“customer”) less the following deductions relating to such sales to the extent

 

4



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

such deductions are consistent with the normal practice in the pharmaceutical
products industry and are related solely to GSK Supplied Products:

(a) [***];

(b) [***];

(c) [***];

(d) [***];

(e) [***];

(f) [***];

(g) [***]; and

(h) [***].

The foregoing deductions from Gross Sales shall only be deducted once and only
to the extent not otherwise deducted from Gross Sales. PAR shall be responsible
for payment of rebates or other price reductions required pursuant to Applicable
Law to be made by PAR (or its Affiliates) based on its sales of GSK Supplied
Product to any governmental or regulatory authority in respect of any state or
federal Medicare, Medicaid or similar programs.

In the event that PAR (or its Affiliates) sells GSK Supplied Product as part of
a bundle or group sale with other products not covered by this Agreement, and
PAR (or its Affiliates) provide a discount, allowance or rebate to the purchaser
of such products based on the invoiced prices for all products sold, such
discount must be allocated pro-rata based on the selling prices of such products
before taking into account the discount, allowance or rebate on GSK Supplied
Product provided as part of such bundle.

In the event that a GSK Supplied Product is sold or otherwise commercially
exploited by PAR (or its Affiliates) in a manner such that the above means of
calculating Net Sales is not possible or otherwise is inappropriate, the Parties
agree to negotiate in good faith a reasonable mechanism for fairly calculating
the “Net Sales” resulting from such sales or other commercial exploitation. Net
Sales shall be determined in accordance with the accrual method of accounting in
accordance with USA generally accepted accounting principles (“GAAP”) applied in
a consistent manner.

 

5



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

“Net Sales Split” shall mean, collectively, the Generic Injection Net Sales
Split and the Diverted Product Net Sales Split.

“Net Sales Split Report” shall have the meaning set forth in Section 3.3.

“OTC” shall mean the subject pharmaceutical drug is available for human use
without requiring a prescription, i.e., an ‘over-the-counter’ pharmaceutical
drug for human use.

“PAR” shall have the meaning set forth in the Preamble.

“PAR Claim” shall have the meaning set forth in Section 8.1(a).

“PAR Losses” shall have the meaning set forth in Section 8.1(a).

“PAR Party” shall have the meaning set forth in Section 8.1(a).

“Party or Parties” shall have the meaning set forth in the Preamble.

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, joint stock company, joint venture,
limited liability company, trust or government, or any agency or political
subdivision of any government, or any other entity.

“Pharmacovigilance Agreement” shall have the meaning set forth in Section 4.4.

“Prime Rate” shall mean the rate of interest that Citibank N.A. lists as its
prime lending rate on the last day of the applicable Calendar Quarter, or if
such rate is not available, the prime lending rate listed in the New York City,
USA version of The Wall Street Journal on the last day of the applicable
Calendar Quarter.

“Products” shall mean all prescription pharmaceutical drug products in injection
form, including all dosages and presentations thereof, for human use, consisting
of or containing Sumatriptan. Product shall include all Generic Injection
Products, Generic [* * *] Products and GSK Supplied Products. For the avoidance
of doubt, PAR shall only have the rights to GSK Supplied Product that are
explicitly set forth herein.

“Product Action” shall have the meaning set forth in Section 5.8(b).

“Product Claims” shall mean [***].

“Promotional Materials” shall have the meaning set forth in Section 4.5.

“Quality Agreement” shall have the meaning set forth in Section 4.2(b).

“Reasonable Quantity Requirements” shall mean, subject to Section 4.2(d)(ii),
such quantity of Generic Injection Product and Generic [* * *] Product, that
(a) PAR reasonably believes it requires for sale in the Territory pursuant to
the immediate previously provided forecast consistent with reasonable market and
demand information for Generic Injection Product and Generic [* * *] Product,
and (b) is not in excess of the applicable non-binding forecast previously
provided to GSK.

 

6



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

“Recipient” shall have the meaning set forth in Section 6.2(a).

“Settlement Agreement” shall mean the Settlement Agreement, entered into by and
between GSK and Spectrum, which is dated as of November 10, 2006, relating to
that certain cases captioned GSK v. Spectrum, Civil Action No. 05-99-GMS and GSK
v. Spectrum, Civil Action No. 06-0558-GMS in the United States District Court
for the District of Delaware.

“Sumatriptan” shall mean sumatriptan succinate, a selective 5-hydroxytryptamine
(5-HT1) receptor subtype agonist chemically designated as
“3-[2-(dimethylamino)ethyl]-N-methyl-indole-5-methanesulfonamide succinate
(1:1)”.

“Supply Price” shall have the meaning set forth in Section 3.4(a).

“Supply Term” shall mean the period between the Launch Date and the Supply
Termination Date.

“Supply Termination Date” shall mean the earlier of: (i) the date that is
[* * *] ([* * *]) years after the Launch Date, as such date may be extended
pursuant to Section 4.1(b); or (ii) the date upon which this Agreement
terminates for any reason.

“Term” shall have the meaning set forth in Section 7.1.

“Territory” shall mean the United States of America (including the Commonwealth
of Puerto Rico) its possessions and territories and U.S. military or U.S.
government installations that are under the purview of the FDA.

“Third Party” shall mean any Person other than PAR or GSK, or an Affiliate of
either of them.

“[***]” shall mean, [***], based on [***] under which all [***] for each of the
[***]. By way of example, if the [***] has occurred for the [* * *] apply only
to the [* * *] and shall not mean the [* * *].

“Third Party Generic Sumatriptan Product” shall mean any Third Party’s
prescription generic Sumatriptan injection (e.g., in any of the [* * *]) product
for human use that has received Final Approval from the FDA; and is A-Rated to
the [* * *] approved under GSK’s NDA [* * *]; provided that such Third

 

7



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Party Generic Sumatriptan Product is not licensed, distributed or sold in the
United States by (or with) PAR (or their respective Affiliates) or made from a
finished or semi-finished dosage form formulated for use in the United States
with direct or indirect support provided knowingly by PAR (or their respective
Affiliates). For the avoidance of doubt, Third Party Generic Sumatriptan Product
shall not include GSK Supplied Product or any Sumatriptan injection product sold
under GSK’s Imitrex® trademark.

“Trading Services Agreement” shall have the meaning set forth in Section 3.4(c).

“Trigger Date” shall mean, [***]:

[***]

Section 1.2 The word “including” or any variation thereof means “including
without limitation” or any variation thereof and shall not be construed to limit
any general statement which it follows to the specific or similar items or
matters immediately following it.

ARTICLE II – EFFECTIVE DATE

Section 2.1 Effective Date. This Agreement shall automatically become effective
as of the Execution Date (the “Effective Date”), subject to termination and
becoming null and void as of the Execution Date pursuant to the provisions of
the Settlement Agreement.

ARTICLE III - PAYMENTS

Section 3.1 Net Sales Split Payments.

(a) In consideration of the supply of GSK Supplied Product by GSK (and its
Affiliates) to PAR (and its Affiliates) under the terms and conditions of this
Agreement during the Term, in addition to the Supply Price, PAR shall make a Net
Sales Split payment to GSK (or its Affiliate) with respect to the Generic
Injection Product and the Generic [* * *] Product (the “Generic Injection Net
Sales Split”) that is equal to [* * *] percent ([* * *]%) of Net Sales of GSK
Supplied Product in the Territory.

(b) In the event that it is determined, as evidenced by reasonable proof, that
PAR (or an Affiliate) has knowingly sold, directly or indirectly to its
wholesalers or distributors or other customers, any GSK Supplied Product outside
of the Territory, PAR shall, in lieu of the foregoing Net Sales Split, pay GSK
(or its Affiliate) a Net Sales Split of [* * *] percent ([* * *]%) of the Net
Sales (the “Diverted Product Net Sales Split”) of such diverted GSK Supplied
Product; provided, however, that the

 

8



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

calculation of such payment shall exclude any Net Sales on such diverted GSK
Supplied Product that PAR successfully recalls and recovers within the thirty
(30) day period set forth in Section 4.3(b) (with such recalled GSK Supplied
Product instead being subject to the Net Sales Split as set forth in
Section 3.1(a) above when and if resold by PAR), and further provided that PAR
shall provide GSK with written evidence that is reasonably satisfactory to GSK
as to such successful recall and recovery. Nothing in this paragraph shall in
any way limit GSK’s remedies that may be available to it pursuant to this
Agreement, and shall in no way be deemed as permission for PAR to promote or
sell, directly or indirectly, GSK Supplied Product outside the Territory.

Section 3.2. Net Sales Split Obligation Effective and Termination Dates.

(a) PAR’s Net Sales Split obligation to GSK (or its Affiliate) for the Product
shall automatically become effective in the Territory as of the Launch Date and
shall automatically terminate as of the Supply Termination Date (except as
otherwise set forth in Section 3.2(b) with respect to post- Supply Term sales).

(b) Ten (10) days prior to the end of the Supply Term, PAR shall notify GSK of
the amount of the GSK Supplied Product PAR or its Affiliates then has on hand,
the sale of which would, but for the termination of the Supply Term, be subject
to the Net Sales Split, and PAR and its Affiliates shall thereupon be permitted
to sell that amount of GSK Supplied Product in accordance with the provisions of
this Agreement in the Territory, for as long as it reasonably takes PAR to
deplete the amount of the GSK Supplied Product PAR or its Affiliates then has on
hand, provided that PAR shall pay to GSK the Net Sales Split that would have
accrued but for the termination of the Supply Term.

Section 3.3 Net Sales Reporting and Payment.

(a) Within [* * *] ([* * *]) days after the end of each Calendar Quarter in
which a sale of GSK Supplied Product has been made by PAR (or its Affiliates) in
the Territory, PAR shall submit to GSK and Spectrum a written report (the “Net
Sales Split Report”) containing the following information regarding such
preceding Calendar Quarter: an itemized accounting and calculation of the total
Net Sales of GSK Supplied Product sold by PAR (or its Affiliates) during such
preceding Calendar Quarter in the Territory and the amount of any Net Sales
Split due GSK on such Net Sales, and such report shall include information in
sufficient detail reasonably necessary for GSK to confirm the accuracy of the
amount of the Net Sales Split due GSK, if any, during such preceding Calendar
Quarter. Concurrent with the submission of a Net Sales Split Report to GSK, PAR
shall also remit payment to GSK of any and all Net Sales Split due GSK (or its
Affiliate) for such preceding Calendar Quarter in the Territory. Upon request by
GSK [***], PAR shall provide GSK with a non-binding estimate of the gross number
of units of GSK Supplied Product sold [***], to the extent such information has
not been already provided to GSK in a Net Sales Split Report, and for the
avoidance of doubt such estimate shall not in any way bind or commit PAR. All
Net Sales Split Reports shall be considered Confidential Information of both
Parties.

(b) Prior to January 1, 2007, the Parties shall in good faith develop procedures
for the ongoing and timely exchange of the information necessary for the Parties
to comply with the reporting obligations promulgated under the U.S. Deficit
Reduction Act of 2005, including, but not limited to, the “best price” and “AMP”
calculations. In the event that any governmental agency (including, without
limitation, the Center for Medicare and Medicaid Services or the Department of
Health and Human Services Office of Inspector General) subsequently promulgates
regulations or otherwise provides

 

9



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

guidance which clarifies the Parties’ obligations under the U.S. Deficit
Reduction Act of 2005, which may be applicable to this Agreement, then the
Parties shall meet to consider whether modifications to this Agreement or the
procedures are appropriate.

(c) PAR agrees, represents and covenants it (and its Affiliates) shall
transport, store distribute, sell and promote GSK Supplied Product in the
Territory in compliance with all Applicable Laws regarding the promotion and
marketing of GSK Supplied Product, including, but not limited to, with respect
to the U.S. Federal Food, Drug and Cosmetics Act of 1938, as amended, and the
Prescription Drug Marketing Act of 1987. PAR further agrees, represents and
covenants that, as applicable, any calculated prices or other data or
information that are provided to GSK by PAR and/or its Affiliates for use by GSK
for reporting purposes pursuant to the Deficit Reduction Act of 2005 (DRA), Pub.
L. No.109-171, § 6001(c)(3) (2006), the 340B Drug Pricing Program and the
requirements of the Veterans Health Care Act of 1992(Public Law No. 102-585)
Section 602, and Section 1927 of the Social Security Act, and any other similar
federal or state government programs, shall to its knowledge be current,
accurate and complete and shall comply with applicable laws and regulations.

Section 3.4 Supply Price.

(a) The per unit supply price for the GSK Supplied Product purchased by PAR and
its Affiliates from GSK pursuant to the terms of this Agreement is set forth on
Schedule 3.4(a) (the “Supply Price”). The Supply Price for GSK Supplied Product
during any subsequent extension of the Supply Term pursuant to Section 4.1(b)
shall be on such terms and conditions as negotiated by the Parties in good faith
at such time as the Supply Term is renewed, provided such Supply Price shall be
no greater than as set forth on Schedule 3.4(a).

(b) PAR shall remit to GSK (or its Affiliate) payment of the applicable Supply
Price (i.e., the Supply Price x units) for the GSK Supplied Product within
[* * *] ([* * *]) days after the date of GSK’s (or its Affiliate’s) invoice for
each shipment of GSK Supplied Product to PAR and its Affiliates. With respect to
the Supply Price relating to the Initial Quantity, PAR shall remit to GSK (or
its Affiliate) payment of the applicable Supply Price (i.e., the Supply Price x
units) for the GSK Supplied Product within [***] after the Launch Date.

(c) Within thirty (30) days prior to delivery of the Initial Quantity for GSK
Supplied Product to PAR (or any of its Affiliates) pursuant to Section 4.2(d),
PAR (or its applicable Affiliate) and GSK’s Affiliate “GlaxoSmithKline Trading
Services Limited” shall enter into an agreement in the form set forth in
Schedule 3.4(c) (the “Trading Services Agreement”). For the avoidance of doubt,
in the event of any inconsistency or conflict between the terms of the Trading
Services Agreement and this Agreement, the terms of this Agreement shall govern.

Section 3.5 Late Payments. Any payment due GSK (or its Affiliate) from PAR (or
its Affiliate) that is past due under this Agreement shall bear interest at a
rate equal to the lesser of (i) Prime Rate plus [* * *] percent ([* * *]%) per
year, or (ii) the maximum rate permitted by Applicable Law, calculated based on
the number of days that the payment is delinquent.

Section 3.6 Method of Payment. PAR shall make all payments to GSK (or its
Affiliate) in lawful money of the United States by electronic transfer to an
account designated by GSK (or its Affiliate) as designated in the Trading
Services Agreement, or by such other means as may be agreed in advance by both
Parties.

 

10



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Section 3.7 Taxes.

(a) GSK shall be responsible for and shall pay all taxes payable on any income
or any payments by PAR to GSK. PAR and GSK shall bear sole responsibility for
payment of compensation to their respective personnel, employees or
subcontractors and for all employment taxes and withholding with respect to such
compensation pursuant to Applicable Law.

(b) PAR shall have the right to withhold taxes in the event that the revenue
authorities in any country require the withholding of taxes on amounts paid
hereunder to GSK (or its Affiliate). Any tax, duty or other levy paid or
required to be withheld by PAR on account of Net Sales Splits, Supply Price or
other payments payable to GSK under this Agreement shall be deducted from the
amount of Net Sales Splits, Supply Price or other payments due GSK. PAR shall
secure and promptly send to GSK proof of such taxes, duties or other levies
withheld and paid by PAR or its Affiliates for the benefit of GSK. Each Party
agrees to cooperate with the other Party in claiming exemptions from such
deductions or withholdings under any agreement or treaty from time to time in
effect.

Section 3.8 Records. PAR shall keep and require its Affiliates to keep complete
and accurate records of all purchases and sales of GSK Supplied Product under
the terms and conditions of this Agreement, pursuant to Section 5.6.

Section 3.9 Net Sales Split Audit. Upon the written request of GSK (but not more
frequently than [***]), GSK shall have the right, within sixty (60) days after
receipt of written confirmation that the Auditor is reasonably satisfactory to
PAR (as set forth below), starting as of the Launch Date and during the Term of
this Agreement [***], to have an independent certified public accountant,
satisfactory to PAR in PAR’s reasonable discretion (the “Auditor”) inspect PAR’s
records with respect to the transactions contemplated by this Agreement for the
preceding [***] during the Term (but not more than one time for any period) for
the sole purpose of determining the accuracy of PAR’s Net Sales Split Reports
and the associated Net Sales Split payments made to GSK under this Agreement.
PAR shall permit the Auditor to have reasonable confidential access, during
normal business hours and upon having given reasonable prior notice, to such
records of PAR as may be necessary to verify PAR’s compliance with the Net Sales
Split payments due hereunder for the [***]. The Auditor shall reach its
conclusion as quickly as possible but in no event more than a period of thirty
(30) days, and notify the Parties and Spectrum of its conclusion in writing.
Under no circumstances shall the Auditor report to GSK or Spectrum the wholesale
prices at which PAR sold the GSK Supplied Product. In the event the Auditor
concludes that there was an underpayment of the Net Sales Split to GSK, the
underpayment shall be paid by PAR within thirty (30) days after the date PAR
receives such Auditor’s written report. In the event the Auditor concludes that
there was an overpayment of the Net Sales Split to GSK, the overpayment shall be
credited toward future Net Sales Split payments to be paid by PAR to GSK under
this Agreement; provided, however, that in the event no further Net Sales Split
payments shall become due under this Agreement, said overpayment shall be paid
by GSK to PAR within thirty (30) days after the date GSK receives such Auditor’s
written report. If the underpayment of the Net Sales Split is greater than
[* * *] percent ([* * *]%) of the Net Sales Split determined by the Auditor to
be payable to GSK, the reasonable fees and expenses charged by the Auditor shall
be paid by PAR, otherwise GSK shall pay the reasonable fees and expenses charged
by such Auditor. The Auditor shall report to GSK only its conclusions as to
whether PAR is in compliance with the Net Sales Split obligations and the amount
of any underpayment or overpayment. The Auditor inspecting records of PAR shall
sign a written confidentiality agreement reasonably satisfactory to PAR and GSK.

 

11



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

ARTICLE IV – SUPPLY

Section 4.1 Supply Term.

(a) GSK (or its Affiliate) shall use its Commercially Reasonable Efforts to
supply PAR and its Affiliates with their entire commercial requirements of GSK
Supplied Product for sale to PAR’s (and its Affiliates’) distributors and other
customers solely in the Territory pursuant to the provisions of this Agreement,
including those provisions regarding the timing of such supply. GSK’s (or its
Affiliate’s) supply obligation for GSK Supplied Product shall be for the
duration of the Supply Term subject to Section 4.1(b).

(b) The Supply Term for the Product may be extended for additional one (1) year
periods beyond its then-applicable expiry date. In the event either Party wishes
to extend the Supply Term for an additional one (1) year period beyond its
applicable expiry date, such Party shall submit such request in writing to the
other Party at least nine (9) months before the Supply Term’s then applicable
expiry date. Within thirty (30) days after the receipt of such request, the
recipient Party shall respond to the extension-requesting Party in writing as to
whether or not the recipient Party accepts such request for a one (1) year
extension of the Supply Term; provided, neither Party shall be bound to such
extension until a Supply Price has been agreed-upon pursuant to Section 3.4(a).
For the avoidance of doubt, GSK shall not be obligated to extend the Supply Term
if, in GSK’s reasonable discretion, the Supply Price for the extension period
should exceed the prices set forth in Schedule 3.4(a). Notwithstanding anything
to the contrary, the Supply Term shall automatically terminate as of the earlier
of the date upon which this Agreement terminates or expires for any reason.

(c) In the event the Launch Date occurs [***], PAR (and its Affiliates) hereby
acknowledge and agree that [***]. In the event [***] pursuant to the provisions
of this Agreement. [***]

(d) [* * *], such product shall [***]

 

12



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

shall be deemed to [* * *] provided, if [***]. For the avoidance of doubt,
[* * *].

Section 4.2 Supply Provisions.

(a) Exclusive Supply.

(i) PAR hereby agrees and acknowledges that, subject to the terms and conditions
of this Agreement, PAR and its Affiliates shall receive one hundred percent
(100%) of its (and its Affiliates’) requirements of Generic Injection Product
and Generic [* * *] Product in the Territory from GSK (or GSK’s Affiliates)
during the Supply Term. PAR hereby agrees and acknowledges that, during the
Supply Term, PAR (and its Affiliates) shall not, directly or indirectly,
purchase, receive, make, have made, use, sell, offer for sale or import any
Product, as applicable, in the Territory with the sole exception of its rights
to market and sell GSK Supplied Product in the Territory as explicitly set forth
in this Agreement and as permitted in the Settlement Agreement.

(ii) GSK agrees and acknowledges that from the Execution Date until the Supply
Termination Date (subject to Section 4.1(d), if applicable) GSK (and its
Affiliates) shall not, directly or indirectly, through a Third Party sell or
supply for import/export any Generic Injection Product or any Generic [* * *]
Product ([* * *]). Notwithstanding the foregoing, PAR agrees and acknowledges
that nothing in this Agreement shall prohibit GSK and its Affiliates from
making, having made, using, selling to any Person, having sold to any Person,
and importing Products approved by the FDA as of the Execution Date or other
components of Generic Injection Products or the Generic [* * *] Products
(including the Product) in the Territory in each case under an applicable GSK
brand name, label or trademark (including the Imitrex® trademark) with the
exception of a Generic Equivalent of the Imitrex® [* * *]. Subject to the first
sentence of this Section 4.2(a)(ii), nothing in this Agreement shall prohibit
GSK and its Affiliates from making, or having made, or using, or selling or
having sold or importing (individually, or as a blend), the components of the
Generic Injection Product or the Generic [* * *] Product for sale (individually,
or as a blend) by GSK or its Affiliates or any Third Party in the Territory
during and after the Supply Term. GSK hereby represents [* * *].

(iii) Failure to Supply. In the event of [* * *] prior to the [***] (for any
reason except as set forth below [***] with at least [* * *] that are consistent
with the [* * *]. Further provided in no event shall

 

13



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

[* * *] shall be as determined on a [***] shall use [***] in the event of such a
[***].

(b) Specifications and Supply. GSK hereby represents, warrants and covenants
that all GSK Supplied Product shall, with the exception of information provided
to GSK by PAR: (i) not be misbranded or adulterated under Applicable Law,
(ii) be in fully finished form, labeled and packaged for supply to the ultimate
consumer in accordance with Applicable Law, (iii) meet the applicable
specifications and requirements set forth in Schedule 4.2(b)(iii), (iv) be
manufactured, labeled, packaged and stored in accordance with specifications in
the applicable NDA, cGMP, and Applicable Law and (v) be capable of maintaining
conformity to said specifications and requirements when handled and stored in
accordance with the Labeling until the applicable expiry date of such GSK
Supplied Product. GSK (or its Affiliate) may have manufactured, and supplied to
PAR, GSK Supplied Product from any of GSK’s (or its Affiliates or its or their
supplier’s or subcontractor’s) FDA approved and registered manufacturing
facilities. All GSK Supplied Product shall be supplied to PAR and its Affiliates
in compliance with Applicable Law, including cGMP and the Quality Agreement
(“Quality Agreement”), which shall be entered into by the Parties within thirty
(30) days after the Execution Date (but in any event prior to the release of the
Initial Quantity to PAR) and shall be substantially in the form set forth in
Schedule 4.2(b). GSK shall use commercially reasonable efforts to promptly
respond to any reasonable inquiries from PAR regarding the supply of GSK
Supplied Product.

(c) Ordering/Forecasting.

(i) Except as is set forth below with regard to the Initial Quantity during the
Supply Term, at least [* * *] ([* * *]) days prior to the start of each calendar
month, PAR shall provide GSK (or its Affiliate) with a written firm order for
such upcoming calendar month. By the first of each calendar month, PAR shall
also provide GSK (or its Affiliate) with a written estimate of the quantities of
GSK Supplied Product in the Territory PAR and its Affiliates require for the
next succeeding [* * *] ([* * *]) months on a monthly basis (in the forecast
format set forth on Schedule 4.2(c)) (the “Forecast”). Each of such Forecast
shall contain the applicable [* * *] ([* * *]) calendar months firm orders and
the remaining [* * *] ([* * *]) non-binding monthly estimates for that
applicable period. When PAR shall place a firm order with GSK (or its Affiliate)
for its GSK Supplied Product requirements at least [* * *] ([* * *]) days in
advance of the start of each calendar month, GSK (or its Affiliate) shall
respond to PAR within [* * *] ([* * *]) Business Days after receipt of such firm
order, and in the event GSK (or its Affiliate) responds other than by accepting
the firm order, the Parties shall cooperate and use good faith efforts to meet
as closely as reasonably possible the Reasonable Quantity Requirements and
schedule for delivery specified in the firm order, subject to the provisions of
subsections (ii) below. Once a firm order is agreed upon by the Parties, PAR
shall amend the firm order to reflect the quantity and delivery schedule agreed
by the Parties and send to GSK (or its Affiliates) such revised firm order and a
purchase order covering such quantities and delivery date, and GSK (or its
Affiliate) shall have the obligation to supply such quantity to PAR pursuant to
the terms hereof. PAR shall promptly reimburse GSK for any

 

14



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

and all documented, reasonable costs and expenses incurred by GSK (or its
Affiliate) that arise from any canceled or materially modified firm order
(without GSK’s prior written consent) after acceptance thereof by GSK (or its
Affiliate), including all obsolete material that can not be reasonably utilized
by GSK or its Affiliate. The previous sentence shall not limit GSK’s remedies or
damages in the event PAR cancels or materially modifies any firm order, and PAR
shall not modify or cancel the last firm order in the Supply Term. In the event
the Parties reasonably agree that a Third Party Generic Sumatriptan Product is
likely to in the immediate future, or has, become available for commercial sale
in the Territory, the Parties shall in good faith review and adjust the
then-existing Forecast in light of the presence of such Third Party Generic
Sumatriptan Product in the Territory, provided the Parties shall use their
commercially reasonable efforts to mitigate all losses and expenses related to
such revisions to the Forecast.

The last firm order and Forecast shall be received and agreed by GSK not less
than [* * *] ([* * *]) days prior to the Supply Termination Date. The firm
orders for the last [* * *] ([* * *]) months of the Supply Term shall each not
exceed [* * *] percent ([* * *]%) of the average monthly demand for GSK Supplied
Product over the prior twelve (12) month period (determined on a sku-by-sku
basis), unless PAR can provide reasonable evidence to GSK that there is adequate
demand over the remainder of the Supply Term for GSK Supplied Product in excess
of such limits. Upon termination or expiration of this Agreement, all firm
orders and Forecasts are to be automatically terminated, except to the extent
that backordered firm orders remain unfilled. PAR acknowledges and agrees that
GSK relies on the [* * *] ([* * *]) month firm zone orders provided by PAR for
the purpose of manufacturing planning and ordering necessary materials and
components for the production of GSK Supplied Product. In the event PAR does not
issue purchase orders in a timely manner (as described in this Section 4.2(c))
covering any [* * *] ([* * *]) month firm zone, PAR agrees that in the event GSK
decides in its sole discretion to waive the firm zone requirements set forth
herein: (A) GSK is entitled to reasonably rely upon the applicable [* * *] month
firm zone last provided by PAR in the Forecast for the purpose of manufacturing
planning and ordering necessary materials and components for the production of
GSK Supplied Product and (B) in the event GSK is unable to reasonably utilize
any such materials and components in the event PAR’s purchase orders are less
than as set forth in the firm orders for such [* * *] ([* * *]) month firm zone,
PAR shall reimburse GSK for all reasonable out-of-pocket costs incurred by GSK
for any such obsolete materials and components, provided GSK uses its reasonable
efforts to mitigate the costs associated with such obsolete materials and
components. For the avoidance of doubt, GSK shall, in its sole discretion,
decide whether or not it (or its Affiliates) will supply PAR with GSK Supplied
Product absent purchase orders issued in a timely manner (as described in this
Section 4.2(c)) for any [* * *] ([* * *]) month firm zone, however GSK shall
reasonably consider supplying PAR in such instance, consistent with GSK’s
reasonable ability to do so.

(ii) Each purchase order shall specify a delivery date which shall be at least
[* * *] ([* * *]) days after the date of the purchase order. Should a purchase
order call for shipment of quantities of GSK Supplied Product in excess of [* *
*] percent ([* * *]%) of the immediately preceding estimated requirements
previously provided to GSK (or its Affiliate) in the Forecast, GSK (or its
Affiliate) will use its Commercially Reasonable Efforts, but shall not be
obligated, to supply that portion of excess by the dates instructed by PAR;
provided, however, in no event shall GSK (or its Affiliates) have any obligation
to forego manufacture of any GSK (or its Affiliates’) products on common
equipment that would have a material adverse consequence to GSK business in
order to deliver GSK Supplied Product to PAR or its Affiliates in excess of the
preceding Forecast. Notwithstanding anything to the contrary, PAR’s first firm
orders for the [* * *] ([* * *]) month firm zone for GSK Supplied Product from
GSK shall be in the quantities specified in Schedule 4.2(d). GSK (and its
Affiliates) shall not be obligated to supply to PAR (or its Affiliates)
quantities of GSK Supplied Product in excess of GSK’s (or

 

15



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

its Affiliate’s) branded Imitrex® [* * *] product ([* * *]presentations)
manufacturing capacity (with such capacity being defined herein as GSK’s [* * *]
product ([* * *] presentations) capacity without regard to individual
presentation capacity – all subject to PAR’s compliance with the forecasting and
firm order requirements in this Agreement). In no event shall such capacity be
less than such capacity existing as of the Execution Date.

(iii) Delivery of GSK Supplied Product ordered hereunder from GSK (or its
Affiliate) to PAR and its Affiliates shall be [***] (Incoterms 2000), whereby
[***] and [***] shall bear all risk of loss or damage, and costs of insurance
and shipping associated with the GSK Supplied Product [***].

(iv) Attached hereto as Schedule 4.2(d), is PAR’s current good faith non-binding
estimate of its (and its Affiliates’) requirements of GSK Supplied Product for
the Territory for the [* * *] ([* * *]) months (including the Initial Quantity)
following the Launch Date and the remainder of the Forecast. Following the
Execution Date, PAR shall provide GSK an updated version of the Forecast on a [*
* *] basis. [* * *] ([* * *]) days after the later of (A) [***] and (B) the date
GSK notifies PAR of its ability (or inability) to supply PAR with the Generic
[* * *] Product in the [* * *], PAR shall provide GSK with a definitive Forecast
(in the form applicable to such Launch Date) and binding purchase orders for the
[* * *] ([* * *]) months following the Launch Date (such total to include the
Initial Quantity) and such Forecast and binding purchase orders shall not vary
by more than [* * *] percent ([* * *]%) from the last non-binding Forecast
provided to GSK (as determined on a monthly basis) subject to the last sentence
of the first paragraph of Section 4.2(c)(i).

(v) In ordering and delivering GSK Supplied Product, as the case may be, GSK (or
its Affiliates) and PAR may use their respective standard forms and documents in
ordering and delivering the GSK Supplied Product, provided that nothing in those
forms or documents shall be construed to modify or amend the terms and
conditions of this Agreement, and, in the case of any conflict herewith, the
terms and conditions of this Agreement shall control.

(d) Initial Quantity.

(i) PAR’s good faith estimate of the initial quantity of GSK Supplied Product
that GSK (or its Affiliate) shall supply PAR and its Affiliates is set forth on
Schedule 4.2(d) hereto (the “Initial Quantity”). So as to allow GSK an
appropriate opportunity to manufacture such Initial Quantity, the Initial
Quantity [* * *]. GSK (or its Affiliate) shall deliver the Initial Quantity to
PAR (pursuant to Section 4.2(c)(iv)) at least [* * *] days prior to the
anticipated Launch Date.

(ii) Title to the Initial Quantity will remain with GSK until the Launch Date,
and upon the Launch Date title to the Initial Quantity shall automatically
transfer to PAR; [***]. [***] will store the Initial Quantity in one of its
facilities until the Launch Date and shall not, directly or indirectly, make
available, consign, transfer, sell or make available for sale (or any other
conveyance whatsoever) the Initial Quantity until the Launch Date occurs. On the
Launch Date, [***].

 

16



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(iii) The Parties shall use their Commercially Reasonable Efforts to make all
reasonable manufacturing preparations to enable GSK to be able to meet the
obligations set forth in Section 4.2(d)(i) above, and as of the Execution Date,
the Parties shall exercise their reasonable efforts, and shall co-operate with
each other, to obtain all necessary certifications, permits and other
registrations required pursuant to Applicable Law to enable GSK (or its
Affiliate) to manufacture and supply, and PAR and its Affiliates to
import/export, sell and distribute, the GSK Supplied Product pursuant to the
provisions of this Agreement.

(e) Labeling. All GSK Supplied Products shall bear a generic label specifying
PAR as the distributor and displaying the logo PAR artwork supplied by PAR to
GSK, and as agreed by GSK pursuant to the remainder of this Section 4.2(e). The
label shall also include any references to Spectrum as conveyed by PAR and
Spectrum to GSK in accordance with the Applicable Law, [***]. All GSK Supplied
Product Labels, packaging or trade dress [***] shall comply with Applicable Law
(including the terms of the applicable NDA), and, subject to the first sentence
of this Section 4.2(f), [***]. Should PAR or GSK desire or be required pursuant
to Applicable Law to make any change in any such Labels or Labeling, GSK shall
be responsible for procuring the updating of all artwork and text associated
with such change and providing such changes to PAR. Upon approval by GSK, GSK
shall make all necessary arrangements for such changed Labels or Labeling to be
printed and shall provide to PAR agreed artwork documents for PAR’s review. PAR
shall, within one (1) week of receipt of agreed artwork documents, either
provide GSK any necessary corrections thereto or notify GSK of its approval of
such agreed artwork documents. [***] If a change of Labels or Labeling that was
requested by PAR, required pursuant to Applicable Law, or due to an assignment
of this Agreement by Spectrum pursuant to Section 9.1 results in obsolete
inventory of former Labels or Labeling that GSK cannot otherwise use, [***]. PAR
shall supply GSK with all of PAR’s necessary artwork, text, SKU numbers and
other necessary items by the dates reasonably requested by GSK, so that GSK can
prepare the Labels and packaging for the Initial Quantity. GSK’s obligations to
supply PAR and its Affiliates with GSK Supplied Product, including the Initial
Quantity by the specified delivery date, shall be contingent upon GSK’s timely
receipt of the foregoing artwork, text, SKU and NDC numbers and other necessary
items from PAR.

 

17



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(f) Manufacturing. PAR and GSK hereby agree to follow and conduct their
respective activities in accordance with the terms of Applicable Law, the
Quality Agreement and this Agreement. GSK (or its Affiliate) expressly reserves
the right to select, and subsequently change, the manufacturing sites for the
GSK Supplied Product at its sole discretion, and will provide not less than one
hundred eighty (180) days prior notice to PAR if the manufacturing of the GSK
Supplied Product is to be moved to a site other than those identified in the
applicable NDA provided, however, that GSK shall only use manufacturing sites
registered with FDA and in compliance with Applicable Law, and shall ensure that
its selection or change of manufacturing sites will not: (i) adversely affect
its ability to fulfill its then current supply obligations to PAR and its
Affiliates pursuant to this Agreement; or (ii) cause PAR or its Affiliates to
incur additional material expenses or costs. In the event that GSK (or its
Affiliate) desires to make a change of manufacturing sites that will adversely
affect the supply obligations described in the immediately preceding sentence,
then GSK shall at its own risk of loss, use its Commercially Reasonable Efforts
to stockpile such quantities of GSK Supplied Product as may be required to
deliver up to the volume of GSK Supplied Product ordered by PAR and its
Affiliates pursuant to this Agreement. Subject to this Section 4.2(f), GSK (or
its Affiliate) may dual-source the GSK Supplied Product from any FDA-registered
facilities without prior notice to PAR; provided GSK provides PAR with the
ability to identify the manufacturing facility for each lot.

(g) Delivery. GSK (or its Affiliate) shall use its Commercially Reasonable
Efforts to deliver, pursuant to Section 4.2(c)(iii), to PAR and its Affiliates
all such GSK Supplied Product as may be ordered by PAR and its Affiliates under
a purchase order issued to GSK (or its Affiliate) pursuant to this Agreement no
earlier than [* * *] ([* * *]) days prior to the delivery date specified in
PAR’s purchase order, and shall deliver such GSK Supplied Product no later than
[* * *] ([* * *]) days after the date specified in PAR’s purchase order unless
otherwise agreed. PAR shall pick-up the GSK Supplied Product on the applicable
delivery date and pursuant to Section 4.2(c)(iii) and Section 4.2(d)(i) as
applicable. Nothing herein shall be construed as limiting the Parties’ ability
to mutually agree in writing to any adjustment to a delivery date without any
modification to a then outstanding purchase order or Forecast. GSK (or its
Affiliate) shall provide an invoice and a certificate of conformance (except
that with respect to the Initial Quantity such certificate shall be supplied as
set forth in Section 4.2(d)(i)) to PAR for each lot of GSK Supplied Product
shipped to PAR and its Affiliates which certifies that such GSK Supplied Product
meets cGMP and meets the applicable specifications set forth in Schedule
4.2(b)(iii).

(h) Rejection and No Returns to GSK. Within [* * *] ([* * *]) days of receipt of
any GSK Supplied Product, PAR and its Affiliates may perform appropriate
inspections to determine whether the GSK Supplied Product meets the applicable
specifications set forth in Schedule 4.2(b)(iii) and in accordance with the
Quality Agreement and the requirements of this Agreement. Any GSK Supplied
Product not refused by PAR within [* * *] ([* * *]) days of receipt of shipment
shall be deemed accepted by PAR. If PAR wishes to refuse acceptance, PAR shall
within such [* * *] ([* * *]) days time, inform GSK in writing of its refusal to
accept the batch(s), and the reasons therefor. If the Parties do not agree on
the refusal or rejection of GSK Supplied Product, then either Party may refer
the matter for final review to an independent Third Party of national reputation
reasonably acceptable to both Parties for the purpose of determining the
results. Any determination by such Third Party shall be binding upon both
Parties. The cost of any such review and evaluation by an independent Third
Party shall be borne by PAR if it is determined that the GSK Supplied Product
conforms to the requirements of this Agreement, and by GSK if determined that it
does not. GSK shall, as promptly as is reasonably possible, either (i) make
replacement delivery of conforming GSK Supplied Product, with GSK bearing the
reasonable expenses associated therewith, or (ii) issue the appropriate credits
to PAR, as requested by PAR. PAR shall, in

 

18



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

GSK’s reasonable discretion, either return to GSK or destroy any non-conforming
GSK Supplied Product and provide to GSK written certification of destruction,
with GSK bearing the reasonable expenses associated therewith, including
reasonable destruction, transportation and reasonable handling costs, as
applicable. Except as set forth in this Section 4.2(h) with respect to initial
inspection of GSK Supplied Product, all sales of product from GSK to PAR shall
be deemed final and non-returnable to GSK (except as provided for in
Section 5.8(b)), and PAR shall be responsible for and shall process any and all
aspects of its customer returns of GSK Supplied Product to PAR (except as
provided for in Section 5.8(b).

(i) PAR shall have the right, not more than once annually and upon providing GSK
with thirty (30) Business Days advance written notice, to inspect GSK’s factory
(or factories, as applicable) that produce GSK Supplied Product for PAR, on a
confidential basis and during normal business hours, for the sole purposes of
ensuring such factory(ies) compliance with applicable cGMP and Applicable Law
solely related to the manufacturing and storage of GSK Supplied Product. PAR’s
inspection rights under this Section shall be limited to two (2) people for
three (3) days, and shall not extend to any portions of such factory(ies),
documents, records or other information which do not directly relate to the GSK
Supplied Product. Inspection by PAR or documentation provided to PAR related to
any of GSK’s suppliers or subcontractors related to the manufacturing and
storage of GSK Supplied Product is subject to consent of such GSK supplier or
subcontractor.

Section 4.3 Marketing and Sale of GSK Supplied Product.

(a) PAR hereby agrees, represents and covenants that it shall, and it shall
ensure that its Affiliates likewise agree, represent and covenant, for the
Supply Term:

(i) not seek or accommodate customers, or establish any branch or maintain any
distribution depot, for GSK Supplied Product outside the Territory;

(ii) restrict its marketing, promotion, advertisement, sale and distribution of
the GSK Supplied Product solely within the Territory, in accordance with the
Applicable Laws;

(iii) not sell, market, promote, advertise, or distribute the GSK Supplied
Product outside the Territory;

(iv) not sell GSK Supplied Product to any Third Party in the Territory for
resale outside the Territory; and

(v) not knowingly, directly or indirectly, sell GSK Supplied Product outside the
Territory via the Internet or mail order.

(b) In the event, as evidenced by reasonable written proof, PAR has breached any
of the provisions of subsection (a) above, GSK shall provide written notice to
PAR briefly summarizing its evidence of such breach. PAR shall immediately take
appropriate actions to remedy such breach, including halting such sales,
implementing procedures to ensure such breach does not re-occur, and recalling
all such exported GSK Supplied Product, within thirty (30) days after receipt of
notice thereof by GSK. Nothing in this paragraph shall in any way limit GSK’s
remedies that may be available to it pursuant to this Agreement, including the
right to terminate this Agreement for such breach pursuant to Section 7.2(a).

 

19



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(c) PAR shall use its Commercially Reasonable Efforts to market and sell GSK
Supplied Product to its distributors and other customers in the Territory,
pursuant to the terms of this Agreement, for the duration of the Supply Term.
PAR shall be solely responsible, at its expense, for all activities related to
the sale, marketing, warehousing, shipping and distribution of the GSK Supplied
Products in the Territory, including but not limited to advertising, pricing,
customer contracting, maintenance of toll-free consumer telephone lines,
processing of consumer mailers, maintenance of required websites and databases.
[***]

(d) [***]

Section 4.4 Pharmacovigilance.

The Parties shall within thirty (30) days prior to the delivery of the
applicable Initial Quantity of GSK Supplied Product, enter into a
Pharmacovigilance Agreement for the GSK Supplied Products substantially in the
form attached hereto as Schedule 4.4 (the “Pharmacovigilance Agreement”).

Section 4.5 Advertising, Marketing and Promotional Materials. PAR shall be
solely responsible for designing, preparing and distributing, at its sole
expense and control, all advertising, marketing and promotional materials
(including all written, printed, electronic, audio or video matter) used in its
(or PAR’s Affiliates’) promotion, detailing, advertising and marketing of the
GSK Supplied Product within the Territory (collectively “Promotional
Materials”). For the avoidance of doubt, Promotional Materials shall not
constitute Labels or Labeling hereunder. PAR will ensure that all of its
Promotional Materials comply with, and all of its other advertising, marketing
and promotional activities comply with, and PAR will be solely responsible and
liable for any failure of such materials and activities to comply with, the
applicable labeling and the applicable NDA and with Applicable Law,
notwithstanding that such materials may have been previously reviewed or used by
GSK (or its Affiliate). PAR shall be solely responsible for fulfilling
regulatory requirements pertaining to its promotional activities, including
without limitation sole responsibility for submitting all Promotional Materials
prepared by or for it to the FDA at the time of initial dissemination by way of
a Form FDA-2253, consistent with 21 CFR Section 314.81. To this effect, GSK will
promptly place a letter on file with DDMAC with respect to the GSK Supplied
Product, advising DDMAC that PAR (or its Affiliate) will be marketing and
promoting the GSK Supplied Product and filing with DDMAC Form FDA-2253 for all
promotional labeling and materials. Each Party agrees promptly to provide the
other Party with a copy of any correspondence from a government agency relating
to the GSK Supplied Product, including but not limited to the FDA, reflecting
regulatory action being considered or taken by such government agency,

 

20



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

including without limitation copies of FDA Untitled Letters and Warning Letters.
For avoidance of doubt, to the extent any of these correspondence or other
materials provided to the other Party contain pricing information, such
materials shall be redacted prior to providing the other Party with a copy
thereof. PAR will absorb and be solely responsible for any damages, losses,
expenses and costs incurred by PAR or GSK, its/their Affiliates, and its/their
representatives and agents, arising from the failure of any Promotional
Materials developed by PAR (or its Affiliate) and any promotional, advertising
or marketing activities by PAR (or its Affiliate) to comply with the applicable
labeling, the applicable NDA and with Applicable Law. Notwithstanding the
foregoing, GSK will absorb and be solely responsible for any damages, losses,
expenses and costs incurred by PAR or GSK, its/their Affiliates, and its/their
representatives and agents, arising from the failure of any Labels or Labeling
that were developed by GSK (or its Affiliate) for its branded Imitrex® product
and used in GSK Supplied Product to comply with the applicable NDA and with
Applicable Law. If PAR (or GSK) receives an Untitled Letter or a Warning Letter
on Promotional Materials relating to the Supplied Product: (i) PAR will fully
cooperate with GSK, pursuant to Applicable Law, in responding to the FDA (or
other applicable governmental agency), and (ii) PAR shall immediately cease its
use of such Promotional Material; and (iii) PAR shall, for a period of twelve
(12) months thereafter, prior to the use or dissemination of any Promotional
Materials submit such Promotional Materials for prior review and approval by
DDMAC and shall not use any such Promotional Materials until approved by DDMAC.
For the avoidance of doubt, except for such responsibilities and liabilities
attributable to GSK under Applicable Law, GSK (and its Affiliates) shall have no
responsibilities or liabilities whatsoever with respect to the Promotional
Materials and promotional, advertising or marketing activities relating to PAR’s
Generic Injection Product or Generic [* * *] Product.

ARTICLE V - REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.1 Mutual Representations and Warranties. Each of the Parties hereby
represents, warrants and covenants to the other Party as of the Execution Date,
as follows:

(a) It is an entity duly organized, validly existing and is in good standing
under the laws of its jurisdictions of formation, and has all requisite power
and authority, corporate or otherwise, to execute, deliver and perform this
Agreement.

(b) The execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action and do not and will not (i) require
any consent or approval of its stockholders, (ii) violate any provision of any
Applicable Law or any provision of its certificate of incorporation, by-laws or
other founding document, or (iii) result in a breach of or constitute a default
under any material agreement, mortgage, lease, license, permit or other
instrument or obligation to which it is a party or by which it or its properties
may be bound or affected.

(c) It (and its Affiliates) are not currently debarred, suspended or otherwise
excluded by any government agency from receiving government contracts in the
Territory, nor is it, or its Affiliates or any of its employees debarred under
the applicable provisions of the Food, Drug, and Cosmetic Act.

(d) It is not under any obligation to any Third Party, or entity, contractual or
otherwise, that is conflicting or inconsistent in any respect with the terms of
this Agreement or that would impede the diligent and complete fulfillment of its
obligations hereunder.

 

21



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(e) This Agreement is a legal, valid and binding obligation enforceable against
it in accordance with its terms and conditions, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws, from time to time in effect, affecting creditor’s rights
generally.

Section 5.2 Survival of Representations, Warranties and Covenants. Except as set
forth in Section 7.3(c), the representations, warranties and covenants contained
in this Article V shall survive the execution and delivery of this Agreement by
the Parties and shall expire on the Supply Termination Date.

Section 5.3 Additional Representations/Covenants. Each Party hereby agrees,
represents and covenants it shall perform all of its respective obligations,
responsibilities and duties under this Agreement in full compliance with all
Applicable Law, and in no event shall either Party be required to conduct any
activities or undertake any actions hereunder that are contrary to Applicable
Law.

Section 5.4 Notwithstanding anything in this Agreement to the contrary, the
Parties acknowledge and agree that no rights are conveyed to PAR under this
Agreement with respect to distributing, marketing, selling or promoting Product
as non-prescription drugs in the over-the-counter market, or in the animal
health market, and PAR further acknowledges and agrees that neither it nor any
of its Affiliates shall engage in any marketing, promotion, advertisement, sale
or distribution of Product as non-prescription drugs in the over-the-counter
market, or in the animal health market.

Section 5.5 No Additional Rights.

(a) PAR hereby acknowledges and agrees that nothing in this Agreement shall
grant to PAR (or its Affiliates) any rights to any new formulations,
indications, dosages, forms of administration or other presentations of Product
at any time derived or developed by or on behalf of GSK (or its Affiliates), or
any other product, compound or molecule owned or controlled by GSK (or its
Affiliates).

(b) Except as provided herein, PAR hereby acknowledges and agrees that no rights
to make or have made Generic Injection Product or Generic [* * *] Product in the
Territory, and no rights to import, make, have made, use, sell or offer for sale
Generic Injection Product or Generic [* * *] Product in any other region of the
world outside the Territory, are granted to PAR or its Affiliates in this
Agreement.

(c) For the avoidance of doubt, the Parties agree that, subject to
Section 4.2(a)(ii), GSK, and its Affiliates, retain and reserve all rights to
make, have made, use, sell, import Product or otherwise exploit on its own or
with any Third Party any and all GSK or its Affiliate’s intellectual property
(including patents, patent applications, know-how, trade secrets, copyrights,
trade dress, housemarks and trademarks) for any purpose or use in any region of
the world, and PAR hereby agrees and acknowledges it has no rights, explicit or
implicit, to use or otherwise exploit such GSK (and its Affiliates’)
intellectual property for any purpose, except as is explicitly set forth in this
Agreement or the Settlement Agreement.

(d) Nothing in this Agreement shall be deemed or implied to be, and the Parties
disclaim all implied rights to, the grant by any of the Parties to the other
Party of any right, title or interest in any product, intellectual property
rights (including patents, patent applications, know-how, trade secrets,
copyrights, trade dress, housemarks and trademarks), any formulation technology
or know-how, manufacturing technology or know-how, operating procedures,
marketing materials or strategies,

 

22



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

intangibles, material or proprietary rights of the other except as are expressly
set forth in this Agreement. For purposes of clarity, nothing in this Paragraph
shall curtail PAR’s right to promote, offer for sale, sell and distribute the
GSK Supplied Product as otherwise permitted in this Agreement.

(e) For the avoidance of doubt, GSK shall have no responsibilities or
obligations whatsoever with respect to any NDA or ANDA obtained or held by PAR
or Spectrum (or any of their Affiliates) or any Third Party, or any product
manufactured, marketed or sold pursuant thereto except as provided in Paragraph
8 of the Settlement Agreement. For the avoidance of doubt, nothing in this
Agreement shall be deemed in any way whatsoever to be an explicit or implied
license or other grant of rights to PAR (or its Affiliates) or any Third Party
to use or exploit in any way whatsoever any of GSK’s (or its Affiliates’) owned
or controlled intellectual property (including patents, patent applications,
know-how, trade secrets, copyrights, trade dress, housemarks and trademarks)
with respect to any Product, directly or indirectly, imported, supplied,
manufactured, or sold by or on behalf of PAR (or its Affiliates) or any Third
Party that is not GSK Supplied Product.

Section 5.6 Records. Each of the Parties (and their respective Affiliates) shall
keep complete and accurate written records of all of its activities associated
with or regarding this Agreement to the extent commercially reasonably possible.
All such applicable records shall be maintained by the Parties (or their
respective Affiliates), as applicable, for the period required by Applicable Law
or a period of seven (7) years from the date of the record’s creation, whichever
is longer.

Section 5.7 Regulatory Matters.

(a) GSK (or its Affiliate) shall obtain, maintain, or shall cause to be obtained
or maintained, all regulatory and governmental permits, licenses, registrations,
certifications, authorizations and approvals for the GSK Supplied Product that
are necessary for GSK (or its Affiliate) to manufacture, sell, process,
distribute, package and label the GSK Supplied Product to and for PAR and its
Affiliates in accordance with the terms of this Agreement and Applicable Law.
GSK warrants that it (or its Affiliate) has an FDA approved NDA(s) and Drug
Master File(s) for the GSK Supplied Product, and that it (or its Affiliate) has
appropriate registrations, approvals, facilities and the ability to manufacture,
package and label the GSK Supplied Product in accordance with cGMPs and
Applicable Law. In addition to fulfilling other regulatory requirements pursuant
to Applicable Law, PAR shall obtain its own labeler code, drug listing and NDC
for use in connection with the sale of GSK Supplied Product pursuant to the
terms and conditions of this Agreement, and will promptly provide such
information to GSK as needed for inclusion on the GSK Supplied Product Labeling
pursuant to Section 4.2(e).

(b) GSK agrees, represents, and covenants that it shall, within five
(5) Business Days after GSK’s receipt thereof, inform PAR and Spectrum of any
adverse manufacturing notice to GSK (or its Affiliate) affecting the manufacture
of GSK Supplied Product including an FDA Form 483 warning letter, a consent
decree, or other regulatory action. During the Term of this Agreement, GSK (or
its Affiliate) will be responsible for any required reporting of matters
regarding the manufacture, integrity, and conformance to specifications of GSK
Supplied Product for PAR to the FDA in accordance with Applicable Law; except
for such reports that PAR is required to make under this Agreement or Applicable
Law. GSK shall advise PAR within five (5) Business Days after GSK’s receipt
thereof of any occurrences or information that arise out of GSK’s manufacturing
activities that have or could reasonably be expected to have adverse regulatory
compliance or reporting consequences concerning any of the GSK Supplied Product
previously supplied to PAR.

 

23



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(c) GSK shall be responsible for handling and responding to any FDA or other
governmental agency inspections with respect to the manufacturing, packaging,
and labeling of the GSK Supplied Product supplied to PAR and its Affiliates
during the Term. GSK shall provide prompt notice of any governmental agency
inspection related to the GSK Supplied Product supplied to PAR, and shall use
its reasonable efforts to within three (3) Business Days provide to PAR any
information reasonably requested by PAR and all information requested by any
governmental agency in connection with any such governmental inspection (subject
to any confidentiality or privilege restrictions or obligations to which GSK is
subject).

(d) GSK shall (subject to any confidentiality or privilege restrictions or
obligations to which GSK is subject), as soon as is reasonably possible (but not
later than five Business Days), notify PAR and Spectrum of (i) any pending or
threatened litigation, governmental investigation, proceeding or action
involving any GSK Supplied Product or GSK’s (or its Affiliate’s or its suppliers
or subcontractors) manufacturing facilities for GSK Supplied Product of which
GSK becomes aware which might reasonably adversely affect the supply of GSK
Supplied Product to PAR and its Affiliates, and (ii) GSK shall use its
reasonable efforts to notify PAR within twenty-four (24) hours (subject to any
confidentiality or privilege restrictions or obligations to which GSK is
subject) of any defective, adulterated or misbranded GSK Supplied Product or of
any information which may suggest that any GSK Supplied Product is or may be
defective, adulterated or misbranded, or fails to meet the specifications or to
maintain the stability as indicated. For the avoidance of doubt, in the event a
situation detailed in Section 5.7(b) were to suggest that any GSK Supplied
Product is or may be defective, adulterated or misbranded, or fails to meet the
specifications or to maintain the stability as indicated, GSK shall use its
reasonable efforts to notify PAR within twenty-four (24) hours (subject to any
confidentiality or privilege restrictions or obligations to which GSK is
subject) of such situation.

Section 5.8 Business Operations.

(a) Product Complaints. Each Party (or its respective Affiliate) shall use its
Commercially Reasonable Efforts to within two (2) Business Days after receipt,
but not longer than five (5) Business Days after receipt, provide the other
Party (or its respective Affiliate) with written notice via facsimile of all
complaints it receives that relate to, or arise from, GSK Supplied Product,
including those concerning manufacture, packaging, labeling, safety or efficacy
of GSK Supplied Product. Notwithstanding the foregoing, each Party (or its
respective Affiliate) shall use its Commercially Reasonable Efforts to within
one (1) Business Day after receipt provide the other Party (or its respective
Affiliate) with written notice via facsimile of all reports of complaints of
tampering or contamination that relate to, or arise from, GSK Supplied Product.
GSK (or its Affiliate) will investigate all complaints associated with the
manufacture, packaging, labeling, safety or efficacy of GSK Supplied Product and
provide a written summary to PAR (or its Affiliates). PAR (or its Affiliate)
will investigate all other complaints associated with the GSK Supplied Product
and will provide a written summary to GSK (or its Affiliate). The responsible
Party (or its Affiliate) also will provide a written response on each complaint
to each complainant with a copy to the other Party. The Parties (and their
respective Affiliates) will reasonably cooperate with each other concerning the
investigation of GSK Supplied Product complaints, including GSK’s (or its
Affiliate’s) testing of GSK Supplied Product and review of documents, and will
provide such information as reasonably requested by the other Party (or its
respective Affiliate) in connection with such investigations; provided however,
that neither Party (nor their respective Affiliates) shall have any obligation
to provide its confidential business information to the other Party unless
required by Applicable Law. The Parties (or their respective Affiliates) shall
collaborate in developing procedures for providing information on GSK Supplied
Product complaints and inquiries and such

 

24



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

procedures will be outlined in the Quality Agreement. Nothing in this
Section 5.8(a) shall affect the Parties’ (and their respective Affiliates’)
obligations with respect to pharmacovigilance reporting, as detailed in
Section 4.4.

(b) Recalls, Withdrawals, Field Alerts and Other Field Corrections.

(i) PAR shall promptly provide to GSK any information obtained by it or its
Affiliates suggesting that a recall, field alert, product withdrawal, or other
field action relating to GSK Supplied Product (hereinafter “Product Action”) is
or may be necessary (provided, PAR will use its Commercially Reasonable Efforts
to provide GSK with such information within twenty-four (24) hours after receipt
by PAR). Further, [***] shall cooperate with [***] in obtaining any additional
information that may bear upon whether to initiate a Product Action. The final
decision regarding whether to initiate a Product Action shall, however, rest
with [***], after consultation with [***].

(ii) GSK shall provide PAR with prompt notice of any determination by GSK to
initiate a Product Action, and PAR shall immediately comply with all reasonable
applicable policies established by GSK from time to time and communicated to PAR
in order to effectuate such Product Action (provided, GSK will use its
Commercially Reasonable Efforts to provide PAR with such determination within
twenty-four (24) hours after such determination is made). Further, PAR shall
undertake whatever assistance may be reasonably requested by GSK to facilitate a
Product Action, including but not limited to ensuring dissemination of
information to its distributors and other customers and administering the
retention, return and disposition of the applicable GSK Supplied Product
inventory in the applicable Territory.

(iii) The reasonable costs of any Product Action (including the reasonable costs
of notifying customers, the reasonable costs associated with [***] (and its
Affiliates) customers, reasonable credits extended to [***] (and its Affiliates)
customers as a result of the Product Action, and other reasonable costs
incurred) shall be borne by [***]; provided, however, [***] shall be responsible
for all such reasonable costs associated with a Product Action to the extent
resulting from any [***] (or any of its Affiliate’s) failure to comply with
Applicable Law, this Agreement or the Quality Agreement, or [***] (or any of its
Affiliate’s) negligent or wrongful acts or failure to act which caused such
Product Action, including [***] (or any of its Affiliate’s) negligent or
wrongful handling (including transportation), storage or possession of [***].

Section 5.9 During the Term, the Parties shall notify each other as soon as
practicable of any circumstances of which they are aware which arise whereby the
integrity and reputation of GSK Supplied Product or of the Parties are
threatened by the unlawful activity of any Third Party in relation to GSK
Supplied Product which circumstances shall include, by way of illustration only,
deliberate tampering with or contamination of GSK Supplied Product by any Third
Party as a means of extorting payment from the Parties or another Third Party.
In any such circumstances, the Parties shall, to a reasonable extent, cooperate
fully to limit any loss to the Parties.

Section 5.10 EXCEPT FOR THE EXPRESS WARRANTIES AND REPRESENTATIONS AND COVENANTS
CONTAINED IN THIS AGREEMENT, NEITHER PAR NOR GSK MAKES, AND EACH HEREBY
EXPRESSLY DISCLAIMS, ANY WARRANTIES OR REPRESENTATIONS, EITHER EXPRESS OR
IMPLIED, WHETHER IN FACT OR IN LAW, INCLUDING WITHOUT LIMITATION IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT.

 

25



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

ARTICLE VI - INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION

Section 6.1 Ownership of Pre-Existing Intellectual Property Rights. Any
intellectual property rights (including patents, patent applications, know-how,
trade secrets, copyrights, trade dress, housemarks and trademarks) owned by
either Party and their respective Affiliates prior to the Execution Date shall
remain solely owned by such Party (or their respective Affiliates, as
applicable). Each of the Parties shall not during the Term, or at any time
thereafter, represent or assert that it is the owner of any such intellectual
property rights of the other Party (or their respective Affiliates), whether or
not such rights are registered. For the avoidance of doubt, the Parties agree
that each of the Parties shall have no rights to use any trademark, housemark,
copyright, or trade dress, of the other, and PAR specifically has no right,
directly or indirectly, to use the Imitrex® trademark for any purpose, except as
Applicable Law may permit a Third Party to use the trademark of another Person
without a license, such as fair use references to the mark. Except as otherwise
explicitly provided herein, no right, express or implied, is granted by the
Agreement to use in any manner the name “GSK,” “PAR,” “Glaxo Group Limited,”
“Wellcome Manufacturing PTE Limited,” “Penn Labs”, “Penn Labs Inc.” or
“GlaxoSmithKline” or the name of any Affiliate of any Party. Without limiting
the foregoing and as an example of use permitted by Applicable Law without a
license, this Agreement does not prohibit PAR from stating in its Promotional
Materials, in compliance with Applicable Law, that the GSK Supplied Product is
the generic equivalent of the applicable Imitrex® injection branded product or
that the GSK Supplied Product is manufactured by Penn Labs (a GlaxoSmithKline
company) under the applicable NDA (and if PAR or its Affiliates use such a
statement, PAR agrees to include the following trademark ownership legend on
such materials: “Imitrex® is a registered trademark of the GlaxoSmithKline group
of companies”).

Section 6.2 Confidential Information, Publicity and Publication. PAR and GSK
each hereby recognize and acknowledge that the other Party’s Confidential
Information constitutes valuable and confidential information. Subject to other
express provisions of this Agreement, the Parties each agree that as of the
Execution Date and during the Term, and for a period of [* * *] after the
effective date of termination for any reason of this Agreement or the date of
the expiration hereof:

(a) Except as may be explicitly permitted in this Agreement, the Parties shall
not disclose, directly or indirectly, in any manner whatsoever to any Third
Parties any Confidential Information received from the other Party (or its
Affiliates, as applicable) (the “Disclosing Party”) without first obtaining the
written consent of the Disclosing Party, and the other Party (“Recipient”) shall
keep confidential, all of the Disclosing Party’s Confidential Information that
is disclosed to Recipient. Recipient agrees to use the same level of care in
safeguarding the Disclosing Party’s Confidential Information that Recipient uses
with its own confidential information of a similar nature, but in no event less
than reasonable care. Recipient shall restrict disclosure of the Disclosing
Party’s Confidential Information solely to those of its (or its Affiliate’s)
employees or representatives having a need to know such Confidential Information
in order to accomplish the purposes of this Agreement. Each Party represents
that its respective employees and representatives who receive the Confidential
Information of the Disclosing Party are advised by such party of the
confidentiality obligations of this Agreement and shall maintain such
Confidential Information in accordance with the confidentiality obligations set
forth in this Article VI.

 

26



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(b) Recipient shall not use the Disclosing Party’s Confidential Information in
any manner whatsoever other than solely in connection with the exercise of its
rights and the performance of its obligations under this Agreement.

(c) In the event Recipient is requested pursuant to, or required by, Applicable
Law to disclose any of the Disclosing Party’s Confidential Information, it will
notify the Disclosing Party promptly so that the Disclosing Party may seek a
protective order or other appropriate remedy or, in the Disclosing Party’s sole
discretion, waive compliance with the confidentiality provisions of this
Agreement. At the Disclosing Party’s expense, Recipient will co-operate in all
reasonable respects, in connection with any reasonable actions to be taken for
the foregoing purpose. In any event, Recipient may furnish such Confidential
Information as requested or required pursuant to Applicable Law (subject to any
such protective order or other appropriate remedy) without liability hereunder,
provided that the Recipient furnishes only that portion of the Confidential
Information which Recipient is advised by its counsel is legally required, and
Recipient exercises reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded the Disclosing Party’s Confidential
Information.

(d) Upon the date of the expiration or termination of this Agreement for any
reason, either Party may request in writing, and the other Party shall either:
(i) promptly destroy all copies of the requesting Party’s Confidential
Information in the possession of the other Party and confirm such destruction in
writing to the requesting Party; or (ii) promptly deliver to the requesting
Party, at the requesting Party’s expense, all copies of such Confidential
Information in the possession of the other Party, provided, however, the other
Party shall be permitted to retain one (1) copy of the requesting Party’s
Confidential Information for the sole purpose of regulatory compliance.
Additionally, both Parties shall immediately cease all use of the other Party’s
Confidential Information including, without limitation, removing all references
to such Confidential Information from its analyses, compilations, studies or
other documents. All Confidential Information shall continue to be subject to
the terms of this Agreement for the period set forth in this Section 6.2.

(e) Each Party represents and warrants to the other Party that it (or its
respective Affiliates, as applicable) has, and shall have, all right, title, and
ownership interest in and to its Confidential Information or it has, and shall
have, the right to disclose its Confidential Information to the other Party.
Each Party may seek to enforce all rights and legal remedies available under
this Article VI or by law, including, without limitation, injunctive relief,
specific performance and other equitable remedies in the event of a breach of
the provisions of this Article VI by the other Party.

(f) Recipient shall cause its Affiliates to observe the terms of this Article VI
hereof, and shall be responsible for any breach of its provisions by any of its
Affiliates.

(g) Notwithstanding the provisions of this Article VI, the Parties agree that
nothing contained in this Article VI shall prevent Recipient in any way
whatsoever from disclosing any of the Disclosing Party’s Confidential
Information, without obtaining Disclosing Party’s prior consent, to any
Affiliate of Recipient or to any Third Party for the purposes of conducting
their respective rights and obligations under this Agreement, provided such
Third Party has undertaken an obligation of confidentiality similar to such
obligations contained in Article VI herein with respect to the Disclosing
Party’s Confidential Information.

Section 6.3 Publicity. The Parties shall keep this Agreement and its provisions
confidential using at least the level of care they use for their own proprietary
information. As of the Execution Date

 

27



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

and during the Term, no public announcement concerning the existence of, terms,
or subject matter of this Agreement shall be made, either directly or
indirectly, by any Party, without first obtaining the approval of the other
Party and agreement upon the nature and text of such public announcement which
such agreement and approval shall not be unreasonably withheld, except, in the
opinion of legal counsel for the Party desiring to make such public
announcement, as may be legally required by (i) the Applicable Law, including
the United States Securities Act of 1933, as amended, the United States
Securities Exchange Act of 1934, as amended, (ii) the listing standards or
agreements of any national or international securities exchange or The NASDAQ
Stock Market or other similar laws of a governmental authority or agency,
(iii) to respond to an inquiry of a governmental authority or agency, or (iv) as
may be required in a judicial, administrative or arbitration proceeding, in all
instances seeking appropriate confidential treatment of this Agreement and the
subject matter thereof and the Parties shall agree on any redacted forms of the
Agreement that are filed publicly, such agreement not to be unreasonably
withheld or delayed. The Party desiring to make any such public announcement
(including those which are legally required) shall inform the other Party of the
proposed announcement or disclosure in reasonably sufficient time prior to
public release, which shall be not less than five (5) days (or such shorter
period as the Parties may agree upon in writing, or such shorter period
applicable to those public announcements which are legally required)) prior to
release of such proposed public announcement, and shall provide the other Party
with a written copy thereof in order to allow such other Party to comment upon
such public announcement. Each Party agrees that it shall co-operate fully with
the other with respect to all disclosures regarding this Agreement to any
governmental or regulatory agencies, including requests for confidential
treatment of proprietary information of either Party included in any such
disclosure. The Parties hereby agree that the press release attached hereto as
Schedule 6.3 is approved for PAR and Spectrum to disseminate on or after the
Execution Date in coordination with GSK’s corporate communications department.

Section 6.4 Publication. As of the Execution Date and during the Term, PAR shall
not submit for written, electronic or oral publication any document, manuscript,
abstract or the like which includes any data regarding GSK Supplied Product
other than submissions required by Applicable Law, subject to Section 6.2(c).
Any PAR contributions shall be acknowledged in any GSK publication.

Section 6.5 Filing Requirements. As of the Execution Date:

(a) PAR and GSK each hereby represent, warrant and covenant, after consultation
with its legal counsel, that the act of executing this Agreement does not
trigger or otherwise instigate any reporting, filing or other disclosure
obligation on such Party’s (or any of its Affiliate’s) behalf pursuant to
Applicable Law (excluding any U.S. Securities and Exchange Commission or Nasdaq
Stock Market reporting or disclosure obligations or requirements and filings
under the Medicare Prescription Drug Improvement and Modernization Act of 2003);
provided, however, notwithstanding Section 6.2(c), if the execution of this
Agreement were to trigger or otherwise instigate a reporting, filing or other
disclosure obligation on such Party’s (or any of its Affiliate’s) behalf
pursuant to Applicable Law, such Party shall immediately notify the other Party
of such obligation, and such Party further agrees not to make, file, or issue
such report, filing or disclosure, directly or indirectly (except in connection
with any U.S. Securities and Exchange Commission or Nasdaq Stock Market
reporting or disclosure obligations or requirements and filings under the
Medicare Prescription Drug Improvement and Modernization Act of 2003), until the
Parties, in good faith, agree upon the content, media and timing of such report,
filing or disclosure.

(b) Notwithstanding anything to the contrary in this Article VI, as set forth in
Title XI of the Medicare Prescription Drug Improvement and Modernization Act
(Subtitle B – Federal Trade

 

28



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Commission Review) signed into law on December 8, 2003, each of the Parties
shall submit this Agreement, the Settlement Agreement and the Stipulation of
Dismissal to the U.S. Federal Trade Commission (“Commission”) Bureau of
Competition (“Bureau”) and the Assistant Attorney General within ten
(10) business days of execution, and each Party shall present and (if necessary)
discuss or respond to questions regarding this Agreement with the Bureau or the
Assistant Attorney General, provided such Party requests the Bureau and the
Assistant Attorney General treat this Agreement, as confidential to the extent
legally permitted.

Section 6.6 Nothing in this Agreement shall be construed as preventing or in any
way inhibiting either Party from complying with Applicable Law governing
activities and obligations undertaken pursuant to this Agreement, in any manner
which it reasonably deems appropriate, including, for example, by disclosing to
regulatory authorities confidential or other information received from the other
Party, subject to Section 6.2(c).

ARTICLE VII - TERM AND TERMINATION

Section 7.1 Term. This Agreement shall become effective as of the Effective Date
and, unless sooner terminated pursuant to Section 7.2 below, shall automatically
expire as of the Supply Termination Date, with the period between the Effective
Date and such expiration or termination date being referred to as the “Term”.

Section 7.2 Termination.

(a) Termination for Breach. Each Party shall be entitled to terminate this
Agreement by written notice to the other Party in the event that the other Party
shall be in material default or material breach of any of its obligations
hereunder in any material respect, and shall fail to remedy any such default or
breach within sixty (60) days after written notice thereof by the
non-defaulting/non-breaching Party. If such default or breach is not corrected
within the foregoing sixty (60) day period, the non-breaching Party shall have
the right to terminate this Agreement by giving written notice to the Party in
default, provided the notice of termination is given within six (6) months of
the default and prior to correction of the default.

(b) Termination upon Bankruptcy. Either Party may terminate this Agreement if,
at any time, the other Party shall file in any court or agency pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of the Party or of its assets, or if the other Party
proposes a written agreement of composition or extension of its debts, or if the
other Party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition shall not be dismissed with sixty
(60) days after the filing thereof, or if the other Party shall propose or be a
Party to any dissolution or liquidation, or if the other Party shall make an
assignment for the benefit of creditors.

(c) Notwithstanding anything to the contrary in this Section 7.2, concurrent
with providing written notice to PAR of a default or breach or GSK’s intent to
terminate this Agreement, GSK shall provide the same written notice to Spectrum.
Upon receipt of such notice, Spectrum or its designee shall, after the passage
of thirty (30) days, have the right, but not the obligation, to assume all of
PAR’s rights and obligations hereunder, including the correction of any default
or breach by PAR of its obligations hereunder, within the applicable cure
period.

 

29



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(d) (i) If in the event after the first twelve (12) month period of the Supply
Term the amount of the applicable Supply Price paid by PAR to GSK on the GSK
Supplied Product reaches a level that is at or below GSK’s Cost of Goods, GSK
shall notify PAR of such situation in writing and provide PAR with a revised
Supply Price that covers GSK’s Cost of Goods (but is not in excess of [* * *]
percent ([* * *]%) over GSK’s Cost of Goods. PAR shall then have the right, upon
giving GSK two (2) months prior written notice (with such notice referencing
this Section 7.2(d) as the reason for termination), to either terminate this
Agreement or agree to remit to GSK such revised Supply Price.

(ii) Upon receipt of the written notice reference in subsection (i) above, PAR
shall have the right, within thirty (30) days after receipt of such notice, to
have an independent certified public accountant, satisfactory to GSK in GSK’s
reasonable discretion, (the “COGS Auditor”) inspect GSK’s records relating to
its Cost of Goods for the GSK Supplied Product for the four (4) months preceding
such notice, for the sole purpose of determining the accuracy of GSK’s assertion
that the Supply Price paid by PAR to GSK on such GSK Supplied Product has
reached a level that is at or below GSK’s Cost of Goods for such GSK Supplied
Product and that the increase in the new Supply Price reflects only the increase
in GSK’s Cost of Goods (and is within the foregoing [* * *] percent ([* * *]%)
limit). GSK shall permit the COGS Auditor to have confidential reasonable access
during normal business hours to such records of GSK as may be reasonably
necessary to verify such GSK statement. The COGS Auditor shall reach its
conclusion as quickly as possible, but in no event more than a period of thirty
(30) days, and notify the Parties of its conclusion in writing. In the event the
COGS Auditor concludes that GSK’s statement was accurate, PAR shall either
terminate this Agreement or agree to remit to GSK such revised Supply Price
pursuant to Subsection (i) above. In the event the COGS Auditor determines GSK’s
statement was inaccurate, GSK shall not be entitled to such increased Supply
Price and the previous Supply Price shall remain applicable. The reasonable fees
and expenses charged by the COGS Auditor shall be paid by PAR unless the COGS
Auditor determines GSK’s statement was inaccurate, in which event such
reasonable fees and expenses shall be paid by GSK. In no event shall GSK be
obligated to reveal its Cost of Goods figures to PAR and such figures shall
remain GSK Confidential Information, and the COGS Auditor shall report, in
confidence, to PAR only its conclusions as to whether such GSK statement and
revised Supply Price was accurate or inaccurate. GSK shall use its commercially
reasonable efforts to keep the Cost of Goods below the Supply Price.

(e) This Agreement may be terminated at any time pursuant to the mutual written
consent of GSK, PAR and Spectrum.

(f) This Agreement may be terminated and become null and void as of the
Execution Date pursuant to the provisions of the Settlement Agreement.

Section 7.3 Effect of Termination.

(a) Upon termination or expiration of this Agreement, each Party shall have the
right to retain any sums already due and paid by the other Party hereunder, and
each Party shall immediately pay to the other Party all sums accrued hereunder
which are then due, including any and all Net Sales Split, Supply Price [***].

(b) Notwithstanding anything to the contrary in this Section 7.3 or any other
Section of this Agreement, termination or expiration of this Agreement in
accordance with the provisions hereof and, the operation of any provisions of
this Section 7.3, shall not in any way limit the Parties’ remedies that may be
otherwise available to them in law or equity.

 

30



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(c) Termination or expiration of this Agreement in its entirety shall terminate
all outstanding obligations and liabilities between the Parties arising from
this Agreement except those described in:

(i) Section 3.1, 3.2(b);

(ii) Section 3.8 (with respect to the records retention obligation for the
period set forth in Section 5.6);

(iii) Section 3.9 (for the [* * *] ([* * *]) year post-termination/expiration
period set forth therein);

(iv) Section 5.6 (for the applicable record retention period set forth therein);

(v) Article VI (for the [* * *] ([* * *]) year post-termination/expiration
period set forth therein);

(vi) Sections 4.2(a)(iii) and (b), 5.8(b), 5.9, 7.3, 8.1 through 8.3, Article
IX, and Article X; and

(vii) Section 8.4 (for the [* * *] ([* * *]) year post-termination/expiration
period set forth therein)

as well as those under any other provisions which by their nature are intended
to survive any such termination or expiration, shall survive and continue to be
enforceable.

(d) In the event GSK terminates this Agreement pursuant to Section 7.2(a) due to
a PAR breach PAR shall reimburse GSK for all reasonable costs associated with
any obsolete inventory and other materials bearing PAR’s trademarks or artwork
(GSK Supplied Product, Labels, packaging, tooling, etc.) resulting from the
termination of this Agreement, provided GSK uses its reasonable efforts to
mitigate the costs associated with such obsolete materials.

(e) In the event PAR terminates this Agreement pursuant to Section 7.2(a) due to
a material GSK breach or a material GSK default, [* * *].

ARTICLE VIII - INDEMNIFICATION, INSURANCE AND DISPUTE RESOLUTION

Section 8.1. Indemnification.

(a) GSK Indemnification Obligations. GSK shall indemnify, defend and hold PAR,
its Affiliates, and its and their officers, directors, trustees, agents and
employees (individually and/or collectively referred to herein as an “PAR
Party”) harmless from and against any and all losses, liabilities, damages
(inclusive of indirect or incidental (but excluding special, consequential or
punitive) losses or

 

31



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

damages), fees (but only reasonable attorneys fees and expenses and costs of
litigation pertaining to such PAR Claim), and expenses paid or payable by PAR or
a PAR Party to a Third Party (collectively, “PAR Losses”) to the extent that
such PAR Losses result from or arise in connection with a claim, suit or other
proceeding made or brought by a Third Party against PAR or a PAR Party (a “PAR
Claim”) based on, resulting from, or arising in connection with:

(i) the breach of any obligation (including the failure by GSK to supply the GSK
Supplied Product pursuant to the terms of this Agreement), covenant, agreement,
representation or warranty of GSK or a GSK Party contained in this Agreement;

(ii) any violation of Applicable Law by GSK, or a GSK Party, in connection with
the performance of GSK’s or its Affiliates’ obligations under this Agreement; or

(iii) [***]

provided, however, that GSK shall not be obligated to indemnify, defend or hold
harmless PAR or a PAR Party under this Section from any PAR Claim or for any PAR
Losses incurred by PAR or a PAR Party to the extent arising out of or
attributable to (A) a breach by PAR, or any PAR Party of any obligation,
covenant, agreement, representation or warranty of PAR, or any PAR Party
contained in this Agreement, or (B) any act or omission by PAR or a PAR Party,
which constitutes negligence, recklessness, gross negligence, or willful
misconduct on the party of PAR or a PAR Party or (C) [***] to the extent PAR is
responsible for indemnifying, defending and holding GSK and GSK Parties harmless
for such [***] as set forth in Section 8.1(b).

(b) PAR Indemnification Obligations. PAR shall indemnify, defend and hold GSK
and their respective Affiliates, and its and their employees, agents, officers,
and directors (individually and/or collectively referred to hereinafter as a
“GSK Party”) harmless from and against any and all losses, liabilities, damages
(inclusive of indirect or incidental (but excluding special, consequential or
punitive) losses or damages), fees (but only reasonable attorneys fees and
expenses and costs of litigation pertaining to such GSK Claim), and expenses
paid or payable by GSK or a GSK Party to a Third Party (collectively, “GSK
Losses”) to the extent that such GSK Losses result from or arise in connection
with a claim, suit or other proceeding made or brought by a Third Party against
GSK or a GSK Party (a “GSK Claim”) based on, resulting from, or arising in
connection with:

(i) the breach of any obligation, covenant, agreement, representation or
warranty of PAR, or a PAR Party contained in this Agreement;

(ii) any act or omission by PAR, or a PAR Party which renders a GSK Supplied
Product defective or unreasonably dangerous, creates or contributes to a [***],
or constitutes recklessness, gross negligence, or willful misconduct on the part
of PAR or a PAR Party, or results from any PAR or PAR Party’s failure to meet
GSK’s applicable product handling, shipping, or storage specifications that have
been provided by GSK to PAR in writing reasonably in advance of the
effectiveness thereof;

(iii) any violation of Applicable Law by PAR or a PAR Party in connection with
the performance of PAR’s or its Affiliates’ obligations under this Agreement
(including any distribution, marketing, promotion, detailing, and sale of GSK
Supplied Product by PAR in violation of Applicable Law);

 

32



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

(iv) [***]

provided, however, that PAR shall not be obligated to indemnify, defend or hold
harmless GSK or a GSK Party from any GSK Claim or for any GSK Loss incurred by
GSK or a GSK Party to the extent arising out of, or attributable to, (A) a
breach by GSK or any GSK Party of any obligation, covenant, agreement,
representation or warranty of GSK or a GSK Party contained in this Agreement; or
(B) any act or omission by GSK, or a GSK Party, which constitutes negligence,
recklessness, gross negligence, or willful misconduct on the part of GSK, or a
GSK Party, or (C) [***] to the extent GSK is responsible for indemnifying,
defending and holding PAR and PAR Parties harmless for such [***] as set forth
in Section 8.1(a).

(c) Indemnification Procedures.

(i) Each indemnified Party shall notify the indemnifying Party in writing (and
in reasonable detail) of the Claim within ten (10) business days after receipt
by such indemnified Party of notice of the GSK Claim or PAR Claim, as the case
may be, or otherwise becoming aware of the existence or threatened existence
thereof (such GSK Claim or PAR Claim being referred to as a “Claim”). Failure to
give such notice shall not constitute a defense, in whole or in part, to any
claim by an indemnified Party hereunder except to the extent the rights of the
indemnifying Party are materially prejudiced by such failure to give notice. The
Indemnifying Party shall notify the indemnified Party of its intentions as to
defense of the Claim or potential Claim in writing within ten (10) Business Days
after receipt of notice of the Claim. If the indemnifying Party assumes the
defense of a Claim against an indemnified Party, an indemnifying Party shall
have no obligation or liability under this Article VIII as to any Claim for
which settlement or compromise of such Claim or an offer of settlement or
compromise of such Claim is made by an indemnified Party without the prior
written consent of the indemnifying Party, which consent shall not be
unreasonably withheld.

(ii) The indemnifying Party shall assume exclusive control of the defense and
settlement (including all decisions relating to litigation, defense and appeal)
of any such Claim (so long as it has confirmed its indemnification obligation
responsibility to such indemnified Party under this Section 8.1(c) with respect
to a given Claim); provided, however, that the indemnifying Party may not settle
such Claim in any manner that would require payment by the indemnified Party, or
would materially adversely affect the rights granted to the indemnified Party
hereunder, or would materially conflict with the terms of this Agreement, or
adversely affect the Products in or outside the Territory, without first
obtaining the indemnified Party’s prior written consent, which consent shall not
be unreasonably withheld.

(iii) The indemnified Party shall reasonably cooperate with the indemnifying
Party in its defense of the Claim (including, without limitation, making
documents and records available for review and copying and making persons within
its control available for pertinent testimony in accordance with the
confidentiality provisions of Article VI, and neither Party shall be required to
divulge privileged material to the other) at the indemnifying Party’s expense.
If the indemnifying Party assumes defense of the Claim, an indemnified Party may
participate in, but not control, the defense of such Claim

 

33



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

using attorneys of its choice and at its sole cost and expense, with such cost
and expense not being covered by the indemnifying Party. If an indemnifying
Party does not agree to assume the defense of the Claim asserted against the
indemnified Party (or does not give notice that it is assuming such defense), or
if the indemnifying Party assumes the defense of the Claim in accordance with
Section 8.1(c) yet fails to defend or take other reasonable, timely action, in
response to such Claim asserted against the indemnified Party, the indemnified
Party shall have the right to defend or take other reasonable action to defend
its interests in such proceedings, and shall have the right to litigate, settle
or otherwise dispose of any such Claim; provided, however, that no Party shall
have the right to settle a Claim in a manner that would adversely affect the
rights granted to the other Party hereunder, or would materially conflict with
this Agreement, or would require a payment by the Party, or adversely affect the
Products in or outside the Territory, without the prior written consent of the
Party entitled to control the defense of such Claim.

Section 8.2 Dispute Resolution.

(a) Negotiation. Except as set forth in Section 4.2(h) with respect to a
disagreement regarding the rejection of GSK Supplied Product or as to a dispute
arising out of the provisions of Section 4.2(a)(iii), if a dispute or
controversy regarding any right or obligation under this Agreement arises
between the Parties, the Parties will seek to resolve such dispute or
controversy or failure to agree by good faith negotiation between senior
management representatives of the Parties, to be commenced promptly after such
dispute or controversy or failure to agree arises. If such dispute or
controversy or failure to agree is not resolved by such negotiation within
thirty (30) days after written notice by one Party to the other, each Party
shall be free to pursue any other course of action available to such Party.

(b) With the exception of disputes arising out of the provisions of
Section 4.2(a)(iii), the provisions of this Section 8.2 shall not restrict
either Party’s rights to seek preliminary injunctive or other equitable relief
from any court having jurisdiction, or to take action as such Party deems
necessary to preserve its rights and to protect its interests.

(c) With respect solely to disputes arising out of the provisions of
Section 4.2(a)(iii), such disputes will be settled through binding arbitration,
if initiated by one of the Parties. The place of the arbitration shall be New
York, NY, U.S.A. (unless the Parties agree otherwise) and the arbitration shall
be in the English language and conducted in accordance with the American
Arbitration Association (“AAA Rules”) on a expedited basis. The arbitration will
be heard and determined by one (1) arbitrator, who will be jointly selected by
GSK and PAR. If, within thirty (30) days following the date upon which a claim
is received by the respondent, the Parties cannot agree on a single arbitrator,
the arbitration will be heard and determined by three (3) arbitrators, with one
arbitrator being appointed by each Party and the third arbitrator being selected
by the two Party-appointed arbitrators. If either Party fails to select an
arbitrator, or if the Party-appointed arbitrators cannot agree on a third
arbitrator within sixty (60) days of the respondent receiving the claim, such
arbitrator will be appointed by the AAA according to the AAA Rules. The
arbitration award so given will be binding upon the Parties, accompanied by a
reasoned opinion in writing (in English), and the judgment on the award may be
entered in any court having jurisdiction thereof. Each Party will bear its own
costs and expenses (including its attorney’s fees) associated with any
arbitration initiated under this section, and each Party will bear an equal
share of the arbitrators’ and administrative fees associated with any
arbitration initiated under this section.

Section 8.3. EXCEPT [***], IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS,
TRUSTEES, OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY
FOR ANY

 

34



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT, A PRODUCT CLAIM, OR OTHERWISE ARISING OUT OF OR RELATED
TO THIS AGREEMENT.

Section 8.4. Insurance.

(a) For the Term, and for a period of [***] after the expiration of this
Agreement or the earlier termination thereof, PAR shall maintain at its sole
cost and expense, product liability and other insurance for itself in amounts,
respectively, which are reasonable and customary in the United States
pharmaceutical industry for companies of comparable size and activities at the
respective place of business of PAR, provided in no event shall the product
liability insurance amounts be less than [* * *] U.S. Dollars (U.S. $[* * *])
per occurrence (or claim) and [* * *] U.S. Dollars (U.S. $[* * *]) in the
aggregate limit of liability per year. Such insurance shall insure against all
liability, including personal injury, product liability, physical injury,
clinical development liabilities, or property damage arising out of the
development, manufacture (including packaging and labeling), sale, distribution,
or marketing of GSK Supplied Products. PAR shall provide written proof of the
existence of such insurance to GSK upon request.

(b) GSK hereby represents that it is self-insured for product liability and
general liability, and that it has and will maintain such coverage for the Term
and for a period of [***] years after the expiration of this Agreement or the
earlier termination thereof. Such self-insurance is in an amount which is
reasonable and customary in the United States pharmaceutical industry for
companies of comparable size and activities at the respective place of business
of GSK. GSK shall provide a written statement of the existence of such insurance
to PAR upon request.

ARTICLE IX MISCELLANEOUS

Section 9.1 Assignment. Upon thirty (30) days advance written notice provided
jointly by PAR and Spectrum to GSK, the rights and obligations of PAR under this
Agreement with respect to the GSK Supplied Products that are subject to such
written notice shall be assigned to Spectrum or to such other Third Party
designated by Spectrum; provided that Spectrum or such other Third Party agrees
to be responsible for the full and complete performance of all of PAR’s
obligations under the terms and conditions of this Agreement. In the event of
such a foregoing assignment of this Agreement to Spectrum or a Third Party,
[***]. Except as set forth in this Section 10.1, this Agreement may not be
assigned by either Party without the prior written consent of the other Party;
provided, however, that each Party shall have the right to assign its rights and
obligations under this Agreement to any Third Party successor pursuant to a
merger, consolidation, or sale of all or substantially all of (i) its entire
business or (ii) its pharmaceutical business; or (iii) the assets associated
with this Agreement; or (iv) the manufacturing facility in which the GSK
Supplied Product is manufactured. In addition, each Party may assign, to any of
its Affiliates, its rights and obligations of such Party under this Agreement,
provided that such Affiliate is fully capable of fulfilling the assigned rights
and obligations. In no event shall such assignment to an Affiliate (or pursuant
to clauses (i) through (iv) above) be deemed to relieve the assigning Party of
its liabilities or

 

35



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

obligations to the other Party under this Agreement, and the assigning Party
expressly acknowledges and agrees that it shall remain fully and unconditionally
obligated and responsible for the full and complete performance of all of its
obligations under the terms and conditions of this Agreement. The limited rights
of assignment permitted in this Section 9.1, shall in no way limit GSK’s right
to terminate this Agreement pursuant to Section 7.2(d).

Section 9.2 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 9.3 Force Majeure. [***], neither Party shall lose any rights hereunder
or be liable to the other Party for damages or losses on account of failure of
performance by the defaulting Party if the failure is occasioned by government
action, war, terrorism, fire, explosion, flood, strike, lockout, embargo,
shortage of materials or utilities, vendor failure to supply, act of God, or any
other cause beyond the control and without the fault or negligence of the
defaulting Party, provided that the Party claiming force majeure has exerted all
reasonable efforts to avoid or remedy such force majeure; provided, however,
that in no event shall a Party be required to settle any labor dispute or
disturbance. Such excuse shall continue as long as the condition preventing the
performance continues. Upon cessation of such condition, the affected Party
shall promptly resume performance hereunder. Each Party agrees to give the other
Party prompt written notice of the occurrence of any such condition, the nature
thereof, and the extent to which the affected Party will be unable to perform
its obligations hereunder. Each Party further agrees to use all reasonable
efforts to correct the condition as quickly as possible and to give the other
Party prompt written notice when it is again fully able to perform its
obligations.

Section 9.4 Further Assurances. Each Party hereto agrees to execute, acknowledge
and deliver such further instruments and do all such further acts as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

Section 9.5 Modification. No waiver, alteration or modification of any of the
provisions hereof shall be binding unless made in writing and signed by the
Parties by their respective officers thereunto duly authorized.

Section 9.6 Independent Contractors. The Parties are independent contractors and
this Agreement shall not constitute or give rise to an employer-employee,
agency, partnership or joint venture relationship among the Parties and each
Party’s performance hereunder is that of a separate, independent entity.

Section 9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, United States without regard
to its conflicts of laws principles.

Section 9.8 Language. This Agreement, and any amendments or modifications
thereto, shall be executed in the English language. No translation, if any, of
this Agreement into any other language shall be of any force or effect in the
interpretation of this Agreement or in determination of the intent of either of
the Parties hereto.

 

36



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Section 9.9 Article Headings. The Article headings are placed herein merely as a
matter of convenience and shall not affect the construction or interpretation of
any of the provisions of this Agreement.

Section 9.10 Notices. Notices required or permitted under this Agreement shall
be in writing and sent by prepaid registered or certified air mail or by
overnight express mail (e.g., FedEx), or by telefacsimile confirmed by prepaid
registered or certified air mail letter or by overnight express mail (e.g.,
FedEx), (failure of such confirmation shall not affect the validity of such
notice by telefacsimile to the extent the receipt of such notice is confirmed by
the act of the receiving Party (e.g., a telefacsimile of the receiving Party
submitting its receipt of such notice)) and shall be deemed to have been
properly served to the addressee upon receipt of such written communication, to
the following addresses of the Parties:

If to PAR:

PAR Pharmaceutical Companies, Inc.

300 Tice Boulevard, 3rd Floor

Woodcliff Lake, NJ 07677

Attention: General Counsel

Facsimile: (201) 802-4223

If to GSK:

SmithKline Beecham Corporation (d/b/a GlaxoSmithKline)

One Franklin Plaza (Mail Code FP 2230)

P.O. Box 7929

Philadelphia, Pennsylvania 19101, United States

Attention: [***]

Fax: [***]

and:

SmithKline Beecham Corporation (d/b/a GlaxoSmithKline)

One Franklin Plaza (Mail Code FP 2230)

P.O. Box 7929

Philadelphia, Pennsylvania 19101, United States

Attention: [***]

[***]

Facsimile: [***]

Section 9.11 Third Parties. None of the provisions of this Agreement shall be
for the benefit of or enforceable by any Third Party, except for Spectrum, which
shall be a third party beneficiary to this Agreement.

Section 9.12 Waiver. The waiver by either Party of a breach or a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.

 

37



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Section 9.13 Severability. If any part of this Agreement is declared invalid by
any legally governing authority having jurisdiction over either Party, then such
declaration shall not affect the remainder of the Agreement and the Parties
shall revise the invalidated part in a manner that will render such provision
valid without impairing the Parties’ original intent.

Section 9.14 Entire Agreement. This Agreement, including the Settlement
Agreement and the ancillary agreements referenced herein, constitutes the entire
agreement between the Parties relating to the subject matter hereof and
supersedes all previous writings and understandings.

Section 9.15 International Sale of Goods Act. The Parties acknowledge and agree
that the International Sale of Goods Act and the United Nations Convention on
Contracts for the International Sale of Goods have no application to this
Agreement.

[signatures appear on the following page]

 

38



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Supply and Distribution
Agreement to be executed as of the Execution Date by their duly authorized
representatives.

GLAXO WELLCOME MANUFACTURING PTE LIMITED

 

By:  

/s/    Lai-Kuen Goh

Title:   Finance Director



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

GLAXO GROUP LIMITED

 

By:  

/s/    Charles Dadswell

Title:   Vice President



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

PAR PHARMACEUTICAL, INC.

 

By:  

/s/ Paul Campanelli

Title:  

SVP, Business Development & Licensing

  (on behalf of Patrick G. LePore, President and Chief Executive Officer )

 



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Acknowledged and Agreed:

SPECTRUM PHARMACEUTICALS, INC.

 

By:  

/s/ Rajesh C. Shrotriya, M.D.

Title:  

Chairman, CEO and President



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SCHEDULE 3.4(a)

GSK Supplied Product Supply Price

GSK Supplied Products:

 

Product

 

USD per Unit

[* * *]

  [* * *]



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SCHEDULE 3.4(c)

Form of Trading Services Agreement

[DATE]

RE: Agreement dated [XXX] between Glaxo Group Limited and Glaxo Wellcome
Manufacturing PTE Limited and [PAR Entity] for the supply of Generic Injection
Products and Generic [* * *] Products in the Territory (“the Principal
Contract”).

Reference is made to the Principal Contract. Words and expressions defined or
interpreted in the Principal Contract shall have the same meanings when used or
interpreted in this Agreement. This Agreement records the terms on which
GlaxoSmithKline Trading Services Limited as Affiliate and Nominated Supplier
shall sell forms of generic Sumatriptan injection products (defined in the
Principal Contract as “GSK Supplied Product”) to [PAR Pharmaceutical, Inc.]
(“PAR”)

 

1. The terms of the sale of the GSK Supplied Product to PAR are as follows:

 

  •  

Supply Prices and Net Sales Split – as set out in the Schedule A attached;

 

  •  

[***] (Incoterms 2000); and

 

  •  

Payment within forty-five (45) days after date of invoice, as per the Principal
Contract in USD by electronic transfer to the

following Bank Account:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

2. The terms and conditions of the Principal Contract shall in all other
respects govern the relationship between GlaxoSmithKline Trading Services
Limited and PAR, so far as applicable to the sale and purchase of the GSK
Supplied Products under this Agreement.

 

3. Any Agreements previously entered into between GlaxoSmithKline Trading
Services Limited and PAR, with respect to the supply of the GSK Supplied
Products by GlaxoSmithKline Trading Services Limited to PAR, are superseded and
replaced by this Agreement.

 

4. This Agreement shall terminate automatically in the event that the Principal
Contract terminates for any reason. Any amounts due to GlaxoSmithKline Trading
Services Limited prior to any such termination shall continue to be payable to
GlaxoSmithKline Trading Services Limited not withstanding any such termination.

 

5. This Agreement shall be governed by and construed in accordance with the laws
in effect in the State of New York, without regard to its conflicts of laws
principles.



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

For and on behalf of                                           For and on behalf
of GLAXOSMITHKLINE TRADING SERVICES LTD                                       
   PAR PHARMACEUTICAL, INC.

 

                                         

 

Signature                                           Signature

 

                                         

 

Name                                           Name

 

                                         

 

Position                                           Position



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SCHEDULE 4.2(b)

Form of Quality Agreement

Sent to PAR on November 9, 2006



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SCHEDULE 4.2(b)(iii)

GSK Supplied Product and Its Specifications

In the event GSK were to revise the formulation or specifications for its
branded Imitrex® [* * *] product in the Territory, GSK may, at its discretion,
switch the formulation or specifications of GSK Supplied Product to match that
of the revised branded Imitrex® [* * *] formulation or specifications, provided
GSK shall ensure that such switch shall not disrupt the supply of GSK Supplied
Product to PAR. Any change to specifications will be managed according to the
Quality Agreement and such specifications will be maintained accordingly in that
document.

Specification for Sumatriptan Succinate Injection [* * *] ([* * *]and [* * *])

 

Test

    

Specification

[* * *]

     [* * *]



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SCHEDULE 4.2(c)

GSK Supplied Product and Initial PAR Estimate

I. GSK Supplied Product (aside from the Initial Quantity) shall be delivered to
PAR (per Section 4.2(c)) with the following minimum remaining shelf life:

(a) For the Generic Injection Product, [* * *]; and

(b) For the Generic [* * *] Product, [* * *]; and

(c) The foregoing shall not be applicable to any GSK Supplied Product held for
quality assurance purposes.

II. All GSK Supplied Product must be ordered in full batch increments, either
individually in full increments of minimum quantity order or concurrently at the
minimum and incremental order quantities to consume the full batch quantity (as
set forth on Schedule 4.2(d)).



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

III. [* * *]

[* * *]



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

[* * *]

[* * *]



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SCHEDULE 4.2(d)

Initial Quantity

Delivery Timing:

The Initial Quantity of GSK Supplied Product shall be delivered to PAR pursuant
to Section 4.2(d).

Initial Quantity:

 

[* * *]

   [* * *]    [* * *]    [* * *]    [* * *]

All GSK Supplied Product must be ordered in full batch increments, either
individually in full increments of minimum order quantity or concurrently at the
incremental order quantities to consume a full batch.

*[* * *] presentations must be ordered in full batch increments, either
individually in full increments of minimum order quantity or concurrently at the
incremental order quantities to consume a full batch.

**[* * *] presentations must be ordered in full batch increments, either
individually in full increments of minimum order quantity or concurrently at the
incremental order quantities to consume a full batch.



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SCHEDULE 4.4

Form of Pharmacovigilance Agreement

PHARMACOVIGILANCE AGREEMENT

Between

Glaxo Wellcome Manufacturing PTE Limited]

and

[PAR Pharmaceutical, Inc.]

for Generic Injection Product and Generic [* * *] Product

Effective date of this agreement: [INSERT DATE]

 

1. Background

Glaxo Wellcome Manufacturing PTE Limited (collectively hereinafter “GSK”) and
PAR Pharmaceutical, Inc. (hereinafter “PAR”) entered into a Supply and
Distribution Agreement, regarding Generic Injection Product and the Generic
[* * *] Product (hereinafter “Product”) dated as of [insert date] (hereinafter
the “Main Agreement”). Hereinafter GSK and PAR may be referred to as the “Party”
in the singular and “Parties” in the plural.

This Pharmacovigilance Agreement (the “Agreement”) has been prepared in
accordance with Section 4.4 of the Main Agreement.

This Agreement describes the procedures, time frames and responsibilities that
the Pharmacovigilance Departments of all Parties will employ to assure
compliance with the applicable laws and regulations pertaining to safety
reporting and its related activities.

Title 21 of the Code of Federal Regulations will be adhered to in relation to
any applicable U.S. reporting requirements.

 

  •  

21 CFR § 314.80 (Post-marketing Reporting of Adverse Drug Experiences)



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

2. Definitions

Adverse Event (AE)

Any untoward medical occurrence in a patient or clinical investigation subject,
temporally associated with the use of a medicinal product, whether or not
considered related to the medicinal product.

An AE can therefore be any unfavorable and unintended sign (including an
abnormal laboratory finding), symptom, or disease (new or exacerbated)
temporally associated with the use of a medicinal product. For marketed
medicinal products, this also includes failure to produce expected benefits
(i.e. lack of efficacy), abuse or misuse.

Pregnancy

Pregnancy is not regarded as an AE per se. Reports of pregnancy involving an AE
will be handled as AE reports. Reports of pregnancy that involve no AE will be
handled as pregnancy reports and exchanged as specified in this agreement.

“Product(s)”

Product shall mean the Generic Injection Product and the Generic [* * *] Product
for human use supplied to PAR (and its Affiliates) by GSK (and its Affiliates)
pursuant to the provisions of this Agreement as further detailed in the
specifications set forth in Schedule 4.2(b)(iii) to the Main Agreement for use
in humans

"Territory"

Territory shall mean the United States of America (including the Commonwealth of
Puerto Rico) its possessions and territories and U.S. military and/or government
installations that are under the purview of the FDA.

 

3. Responsibilities

PAR will notify GSK (with such notice made to the appropriate contact listed in
Attachment 1) of all information (initial or follow-up) coming into its
possession concerning AE or pregnancy reports associated with commercial or
clinical uses, studies, investigations or tests with Product, in the Territory,
whether or not determined to be attributable to Product. PAR will transmit such
AE and pregnancy reports to GSK so that they are received by GSK within one
(1) business day after receipt by PAR.

PAR will inform those who report AEs or pregnancies that the information
provided to PAR will be forwarded to the manufacturer for appropriate follow-up.

GSK will be responsible for submitting AE and pregnancy reports regarding
Product to the applicable authorities or agencies.

PAR will train their staff who will be managing reports regarding Product to
ensure they have basic knowledge of AE and pregnancy reports and AE-related
procedures.

 

4. Means of Notification

The preferable method of notification to GSK is via encrypted e-mail (with pdf
attachments if necessary) using receipt acknowledgement. Alternatively,
notification to GSK may be via fax transmission.



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Date of first receipt by PAR of any AE or pregnancy report must be recorded on
each report sent. This includes initial and all follow-up receipt dates.

 

5. Termination of the Pharmacovigilance Agreement

If the Product subject to this Agreement is subsequently divested or
discontinued, or the overall Main Agreement between GSK and PAR is terminated,
this Agreement will be terminated promptly. Assignability of this Agreement is
to the same extent as the Main Agreement.

 

6. Signed

 

[insert GSK signatory/title]    [insert PAR signatory/title] [insert GSK dept.]
   [insert PAR dept.] [insert GSK address]    [insert PAR address]

 

Signed

   Signed

Date

   Date



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Attachment 1: Contacts

For GlaxoSmithKline

 

Receiving AE and pregnancy reports   

[***]

  

[***]

 

Global Clinical Safety and Pharmacovigilance

 

GlaxoSmithKline R&D

 

Five Moore Drive

 

P.O. Box 13398

 

Research Triangle Park, NC 27709-3398

For PAR

 

Enquiries regarding AE and pregnancy reports    Name   

Address and tel/fax numbers:

 

E-mail address



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SCHEDULE 6.3

Press Release

[PAR to provide draft for GSK review]